AGREEMENT OF PURCHASE AND SALE
THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”) is made as of August 29,
2016 (the “Effective Date”), by and between Leawood ADP, Ltd, a Texas limited
partnership (“Seller”), and Supertel Limited Partnership, a Virginia limited
partnership (“Buyer” or “Operating Partnership”).  Seller and Buyer are
sometimes referred to herein individually as a “Party” and, collectively, as the
“Parties.”
RECITALS:
A.            Seller owns the Aloft Leawood Hotel located at 11620 Ash Street,
Leawood, KS (the “Hotel”).
B.            Seller desires to sell the Hotel and the Property (as defined
below) to Buyer, and Buyer desires to purchase the Property from Seller, on the
terms and subject to the covenants and conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the Parties covenant and agree as
follows:
ARTICLE I
DEFINITIONS
1.1            DEFINITIONS.  Whenever used in this Agreement, all defined words
and phrases, unless the context otherwise requires, have the meanings assigned
to them in this Section 1.1:
“Accounts Receivable” means all amounts which Seller is entitled to receive from
the Property for periods prior to the Closing, which are not paid as of the
Closing, including, without limitation, charges for the use or occupancy of any
guest, conference or banquet rooms or other facilities at the Hotel, any
restaurant, bar or banquet services, or any other goods or services provided by
or on behalf of Seller at the Hotel, but expressly excluding all (a) credit card
charges, checks and other instruments which have been submitted for payment as
of the Closing, and (b) items of income otherwise prorated pursuant to Section
8.2.
“Affiliate” means, respecting any Person, any other Person that, directly or
indirectly (a) owns or controls fifty percent (50%) or more of the outstanding
voting and/or equity interests of the Person; or (b) Controls, is Controlled by
or is under common control with, the Person.  For the purposes of this
definition, the term “Control” and its derivations means having the power,
directly or indirectly, to direct the management, policies or general conduct of
business of a Person, whether by the ownership of voting securities, contract or
otherwise.
“Agreement” has the meaning set forth in the Preamble.
“Anti-Terrorism Laws” means Executive Order 13224 issued by the President of the
United States, the USA PATRIOT Act, and all other Applicable Law addressing or
in any way relating to terrorist acts and acts of war.
“Applicable Law” means, respecting any Person, any foreign or domestic federal,
state, territorial or local law, statute, constitution, code, treaty,
convention, administrative interpretation, common law, bylaw, restriction,
regulation, ordinance, rule, order, injunction, judgment, doctrine, decree,
approval, directive, decision, determination, ruling, writ, assessment, award or
arbitration award of a Governmental Authority enacted, adopted, promulgated,
entered into, applied or imposed by, any Governmental Authority, stock exchange,
board of fire underwriters and similar quasi-governmental authority having
jurisdiction over such Person or any of such Person’s assets or businesses
including, without limitation, all Environmental Laws and The Americans with
Disabilities Act of 1990, as amended from time to time, and any other
regulations and rules issued pursuant thereto.
“Assigned Operating Agreements” has the meaning set forth in Section 2.1.5.
“Assignment and Assumption of Contracts, Leases and Licenses and Permits” means
that certain Assignment and Assumption of Contracts, Leases and Licenses and
Permits in the form of Exhibit E, assigning the Contracts, Leases and Licenses
and Permits to Buyer, on the terms set forth therein.
“Assignment and Assumption of Intangible Property” means that certain Assignment
and Assumption of Intangible Property in the form of EXHIBIT F, assigning the
Warranties, Bookings, IT Systems, Intellectual Property and Accounts Receivable
to Buyer, on the terms set forth therein.
“Audits” shall be those audits of the Property required by Buyer as an entity
owned or controlled directly or indirectly by another entity, a majority of
which is owned by a public company.
“Authorizations” means all licenses, permits and approvals required by any
Governmental Authority or otherwise appropriate respecting the construction,
ownership, operation, leasing, maintenance, or use of the Property or any part
thereof.
“Beverage Services Agreement” has the meaning set forth in Section 7.3.
“Bill of Sale” means the Bill of Sale in the form of Exhibit D, transferring the
FF&E, OS&E, F&B, Books and Records, Plans and Specifications and Miscellaneous
Assets to Buyer, on the terms set forth therein.
“Bookings” has the meaning set forth in Section 2.1.13.
“Books and Records” has the meaning set forth in Section 2.1.12.
“Broker” means The Plasencia Group.
“Business” means the lodging business and all activities related thereto
conducted at the Hotel, including, without limitation (a) the rental of any
guest, conference or banquet rooms or other facilities at the Hotel, (b) the
operation of any restaurant, bar or banquet services at the Hotel, together with
all other goods and services provided at the Hotel, (c) the rental of any
commercial or retail space to tenants at the Hotel, if applicable, (d) the
maintenance and repair of the Real Property and tangible Personal Property
comprising a part of the Hotel, (e) the employment of the Employees at the
Hotel, and (f) the payment of Taxes for the Hotel.
“Business Day” means any day other than a Saturday, Sunday or any federal legal
holiday.
“Buyer” has the meaning set forth in the Preamble.
“Buyer Closing Condition Failure” has the meaning set forth in Section 10.2.
“Buyer Closing Conditions” has the meaning set forth in Section 11.2.1.
“Buyer Closing Deliveries” has the meaning set forth in Section 12.3.2.
“Buyer Default” has the meaning set forth in Section 10.1.
“Buyer Documents” has the meaning set forth in Section 5.3.1.
“Buyer Due Diligence Reports” has the meaning set forth in Section 4.1.3.
“Buyer Indemnitees” means Buyer and its Affiliates, and each of their respective
shareholders, members, partners, trustees, beneficiaries, directors, officers
and employees, and the successors, permitted assigns, legal representatives,
heirs and devisees of each of the foregoing.
“Buyer’s Representatives” has the meaning set forth in Section 4.1.3.
“Buyer’s Inspectors” has the meaning set forth in Section 4.1.2.
“Cash Consideration” means that portion of the Purchase Price to be paid by
Buyer to Seller, in the form of good and valid U.S. funds, at Closing.
“Casualty” has the meaning set forth in Section 13.1.
“Closing” has the meaning set forth in Section 12.1.
“Closing Certificate” means a closing certificate in the form of Exhibit C
attached hereto, together with all exhibits thereto.
“Closing Date” has the meaning set forth in Section 12.1.
“Closing Escrow” has the meaning set forth in Section 12.2
“Closing Statement” has the meaning set forth in Section 8.1.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any regulations, rulings and guidance issued by the Internal Revenue
Service.
“Condemnation” has the meaning set forth in Section 13.2.
“Confidential Information” has the meaning set forth in Section 7.1.2.
“Contract” means, collectively, the Equipment Leases and the Assigned Operating
Agreements.
“Cut-Off Time” has the meaning set forth in Section 8.2.
“Deed” means a special warrantydeed of the Real Property, subject to the
Permitted Exceptions.
“Due Diligence Period” has the meaning set forth in Section 4.1.1.
“Earnest Money” has the meaning set forth in Section 3.2.
“Effective Date” has the meaning set forth in the Preamble.
“Employee Benefit Plan” means an “employee benefit plan” as defined in Section
3(3) of ERISA or Section 4975 of the Code.
“Employees” means all individuals who manage, operate or work at the Hotel and
are not independent contractors of Seller, Hotel or Existing Manager.
“Employer” means the employer of the Employees.
“Equipment Leases” has the meaning set forth in Section 2.1.10.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and all regulations, rules and guidance issued pursuant
thereto.
“Escrow Account” has the meaning set forth in Section 3.2.
“Escrow Holder” means Title Company.
“Existing Survey” means any existing survey of the Property in the possession of
Seller.
“Excluded IT System” has the meaning set forth in Section 2.2.4.
“Excluded Property” has the meaning set forth in Section 2.2.
“Existing Manager” means Presidian Destinations, Ltd..
“F&B” has the meaning set forth in Section 2.1.4.
“FF&E” has the meaning set forth in Section 2.1.3.
“Franchise Agreement” means any license agreement between Franchisor and Buyer
with respect, without limitation, to the branding and operation of the Hotel.
“Franchisor” means Sheraton, LLC.
“Function Revenues” has the meaning set forth in Section 8.2.9.
“Governmental Authority” means any agencies, authorities, bodies, boards,
commissions, courts, instrumentalities, legislatures and offices of any nature
whatsoever of any federal, state, county, district, municipal, city, foreign or
other political subdivision or quasi-governmental unit thereof, and private
arbitration panels or dispute resolution makers, including, without limitation,
any Person exercising executive, legislative, judicial, regulatory or
administrative governmental powers or functions, in each case to the extent the
same has jurisdiction over the Person or property in question.
“Guest Ledger” means all charges accrued to the open accounts of any guests or
customers at the Hotel as of the Cut-Off Time for the Hotel, the use or
occupancy of any guest, conference or banquet rooms or other facilities at the
Hotel, and any restaurant, bar or banquet services at or for the Hotel, or any
other goods or services provided by or on behalf of Seller at the Hotel.
“Hazardous Substances” means any substance, chemical, waste or material that is
or becomes regulated by any federal, state or local Governmental Authority
because of its toxicity, infectiousness, radioactivity, explosiveness,
ignitability, corrosiveness or reactivity, including, without limitation,
asbestos or asbestos containing material, the group of compounds known as
polychlorinated biphenyls, flammable explosives, oil, petroleum or any refined
petroleum product, fungi or bacterial matter which reproduces through the
release of spores or the splitting of cells, including, without limitation,
mold, mildew and viruses, whether or not living.
“Holdback Amount” means One Hundred Thousand Dollars ($100,000).
“Hotel” has the meaning set forth in the Recitals.
“Hotel Guest Data and Information” means all guest or customer profiles, contact
information (e.g., addresses, phone numbers, facsimile numbers and email
addresses), histories, preferences and any other guest or customer information
in any database of Seller, whether obtained or derived by Seller from guests or
customers of the Hotel.
“Improvements” has the meaning set forth in Section 2.1.2.
“Indemnification Claim” has the meaning set forth in Section 10.10.1.
“Indemnification Loss” means, respecting any Buyer Indemnitee or Seller
Indemnitee, any actual (and not contingent) liability, damage, loss, cost or
expense, including, without limitation, reasonable attorneys’ fees and expenses
and court costs, incurred by the Buyer Indemnitee or Seller Indemnitee as a
result of the act, omission or occurrence in question.
“Indemnitee” has the meaning set forth in Section 10.10.1.
“Indemnitor” has the meaning set forth in Section 10.10.1.
“Independent Consideration” has the meaning set forth in Section 3.4.
“Inspections” has the meaning set forth in Section 4.1.2.
 “Intellectual Property” has the meaning set forth in Section 2.1.11.
“Inventoried Baggage” has the meaning set forth in Section 9.2.
“Inventoried Safe Deposit Boxes” has the meaning set forth in Section 9.1.
“IT System” has the meaning set forth in Section 2.1.14.
“Knowledge” means (i) respecting Seller, the actual knowledge, without
independent investigation, of Drake Leddy and Charles Leddy (provided, however,
that such individual shall have no personal liability whatsoever under this
Agreement) and expressly excludes the knowledge of any other shareholder,
partner, member, trustee, beneficiary, director, officer, manager, employee,
agent or representative of Seller; and (ii) respecting Buyer, the actual
knowledge, without independent investigation, of William Blackham (provided,
however, that such individual shall have no personal liability whatsoever under
this Agreement) and expressly excludes the knowledge of any other shareholder,
partner, member, trustee, beneficiary, director, officer, manager, employee,
agent or representative of Buyer.  For the purposes of this definition, the term
“actual knowledge” means, respecting any Person, the conscious awareness of such
Person at the time in question, and expressly excludes any constructive or
implied knowledge of such Person.
“Land” has the meaning set forth in Section 2.1.1.
“Liabilities” means any liabilities, obligations, damages, losses, costs and
expenses of any kind or nature whatsoever, whether accrued or un-accrued, actual
or contingent, known or unknown, foreseen or unforeseen.
“Licenses and Permits” has the meaning set forth in Section 2.1.9.
“Limited Partner Admission Agreement” means the Limited Partner Admission
Agreement in the form of Exhibit G, admitting Seller as a limited partner of the
Operating Partnership, which will be executed and delivered at Closing, if Buyer
elects under Section 3.3.2 to pay part of the Purchase Price by transfer of OP
Units.
“Liquor License” has the meaning set forth in Section 7.3.
“Management Agreement” means any Management Agreement by and between Existing
Manager and Seller.
“Material Adverse Effect” means a monetary loss to Buyer equal to or greater
than one percent (1%) of the Purchase Price hereunder.
“Material Casualty” has the meaning set forth in Section 13.1.1.
“Material Condemnation” has the meaning set forth in Section 13.2.1.
“Material Contract” means any Contract requiring aggregate annual payments in
excess of TWENTY FIVE THOUSAND DOLLARS ($25,000) for any year during the term of
the Contract after the Closing.
“Mutual Closing Conditions” has the meaning set forth in Section 11.1.1.
“New Franchise Agreement” has the meaning set forth in Section 11.2.1(5).
“Operating Agreements” means all maintenance, repair, improvement, service and
supply contracts, booking and reservation agreements, credit card service
agreements, and all other agreements for goods or services which are held by or
on behalf of Seller in connection with the Business, other than the Equipment
Leases and Licenses and Permits, together with all deposits made or held by or
on behalf of Seller thereunder.
“OP Unit Consideration” has the meaning set forth in Section  0.
“OP Units” means units of limited partner interests in Operating Partnership.
“Ordinary Course of Business” means the ordinary course of business consistent
with Seller’s past custom and practice for the Business, taking into account the
facts and circumstances in existence from time to time.
“OS&E” has the meaning set forth in Section 2.1.3.
“Party(ies)” has the meaning set forth in the Preamble.
“Permitted Exceptions” means (a) the matters set forth in the Title Commitment
or on the Existing Survey, (b) liens for current real estate taxes which are not
yet due and payable, (c) discrepancies, conflicts in boundary lines, shortages
in area, encroachments and any state of facts shown on the Existing Survey or
which a new or updated survey of the Property would disclose or which are shown
on the public records, (d) rights of possession of tenants under the Tenant
Leases as tenants only, (e) any title exception which is waived by the Buyer
pursuant to Section 4.2.1(b), and (f) any title exceptions created by Buyer.
“Person” means any natural person, corporation, general or limited partnership,
limited liability company, association, joint venture, trust, estate,
Governmental Authority or other legal entity, in each case whether in its own or
a representative capacity.
“Personal Property” has the meaning set forth in Section 2.1.3.
“Phase 1 PIP Work” has the meaning set forth in Section 7.11.1.
“PIP” means the property improvement plan required by the Franchisor to be
completed pursuant to the New Franchise Agreement, and which has been approved
by Buyer and Seller; provided, however, that Seller’s approval shall not be
required, if Buyer waives the right to the credit under Section 7.11.1.
“Plans and Specifications” has the meaning set forth in Section 2.1.7.
“Post Due Diligence Disclosure” has the meaning set forth in Section 10.3.
“Post Effective Date Seller Encumbrances” has the meaning set forth in
Section 4.2.1(a).
“Post Effective Date Monetary Encumbrances” has the meaning set forth in Section
4.2.1(c).
“Property” has the meaning set forth in Section 2.1.
“Proprietary Marks” has the meaning set forth in Section 2.2.2.
“Proprietary Property” has the meaning set forth in Section 2.2.2.
“Prorations” has the meaning set forth in Section 8.2.
“Purchase Price” has the meaning set forth in Section 3.1.
“Qualified Plan” is a plan that is described in Section 401(a) of the Code
“Real Property” has the meaning set forth in Section 2.1.2.
“Redemption Agreement” means the Redemption Agreement in the form of Exhibit H,
granting the right to Seller to have Buyer redeem its OP Units exercisable one
(1) year after the Closing, which will be executed and delivered at Closing, if
Buyer elects under Section 3.3.2 to pay part of the Purchase Price by transfer
of OP Units.
“REIT” means Condor Hospitality Trust, Inc., a Maryland corporation.
“Retail Merchandise” has the meaning set forth in Section 2.1.15.
“Seller” has the meaning set forth in the Preamble.
“Seller Closing Conditions” has the meaning set forth in Section 11.3.1.
“Seller Closing Deliveries” has the meaning set forth in Section 12.3.1.
“Seller Cure Period” has the meaning set forth in Section 10.2.
“Seller Default” has the meaning set forth in Section 10.2.
“Seller Documents” has the meaning set forth in Section 5.1.1.
“Seller Due Diligence Materials” means all materials Seller delivers to Buyer in
connection with its Inspections hereunder, provided, however that Seller shall
have no obligation to make available or deliver to Buyer (x) any reports or
studies that have been superseded by subsequent reports or studies, and (y) any
of the following proprietary materials: (1) information contained in Seller’s
financial analyses or projections or other internal documents relating to the
Property, including any valuation documents, (2) material which is subject to
attorney-client privilege or which is attorney work product, (3) appraisal
reports or letters, and (4) material which Seller is legally required not to
disclose.
“Seller Indemnitees” means Seller, and its Affiliates, and each of its
respective shareholders, members, partners, trustees, beneficiaries, directors,
officers and employees, and the successors, permitted assigns, legal
representatives, heirs and devisees of each of the foregoing.
“Seller’s Possession” means in the physical possession and/or Control of or
reasonably available to any officer or employee of Seller or Existing Manager;
provided, however, that any reference in this Agreement to Seller’s Possession
of any documents or materials expressly excludes the possession of any documents
or materials that (a) are attorney-client privileged or constitute attorney work
product; (b) are subject to a confidentiality agreement or to Applicable Law
prohibiting their disclosure by Seller to Buyer; or (c) constitute confidential
internal assessments, reports, studies, memoranda, notes or other correspondence
prepared by or on behalf of any officer or employee of Seller.
“Taxes” means any federal, state, local or foreign, real property, personal
property, sales, use, room, occupancy, ad valorem or similar taxes, assessments,
levies, charges or fees, payroll taxes and Employee withholding imposed by any
Governmental Authority on Seller or Existing Manager respecting the Property or
the Business, but expressly excluding any (a) interest, penalty or fine with
respect thereto; (b) federal, state, local or foreign income, capital gain,
gross receipts, capital stock, franchise, profits, estate, gift or generation
skipping tax; or (c) transfer, documentary stamp, recording or similar tax,
levy, charge or fee incurred respecting the transactions described in this
Agreement.
“Tenant Lease” has the meaning in Section 2.1.17.
“Third-Party Claim” means, individually and collectively: (a) respecting Seller
Indemnitees, any claim, demand, lawsuit, arbitration or other legal or
administrative action or proceeding against Seller Indemnitee by any Person
which is not Buyer or an Affiliate of Buyer unless the same was conducting or
participating in an Inspection; and (b) respecting any Buyer Indemnitee, any
claim, demand, lawsuit, arbitration or other legal or administrative action or
proceeding against Buyer Indemnitee by any Person which is not Seller or an
Affiliate of Seller.
“Title Commitment” means a title commitment to be issued by the Title Company
respecting the Property.
“Title Company” means Chicago Title Insurance Company.
“Title Policy” shall mean an ALTA owner’s title insurance policy without
endorsements, issued by the Title Company insuring the Buyer’s title to the
Property subject only to the Permitted Exceptions in an amount equal to the
Purchase Price.
“Trade Payables” has the meaning set forth in Section 8.2.8.
“Transferable Licenses and Permits” has the meaning set forth in Section 2.1.9.
“WARN Act” means the Worker’s Adjustment and Retraining Notification Act, 29
U.S.C. § 2101, et seq., as well as the rules and regulations thereto, set forth
in 20 CFR 639, et seq., and any similar state and local laws, as amended from
time to time, and any regulations, rules and guidance issued pursuant thereto as
well as any laws enacted by state or local governments similar thereto.
“Warranties” has the meaning set forth in Section 2.1.6.
“Water Remediation Work” has the meaning set forth in Section 7.10
ARTICLE II
THE PROPERTY AND LIABILITIES
2.1            PROPERTY BEING CONVEYED.  At Closing, Seller shall sell, convey,
transfer, assign and deliver to Buyer, and Buyer shall purchase and accept from
Seller the property, assets, rights and interests being conveyed, as more
particularly set forth in this Section 2.1 below, but expressly excluding the
Excluded Property (collectively, the “Property”):
2.1.1            REAL PROPERTY.  That parcel of land legally described in
Exhibit A together with all appurtenant easements and any other rights and
interests appurtenant thereto (collectively, the “Land”);
2.1.2            IMPROVEMENTS.  All buildings and all other structures (surface
and subsurface), facilities, parking areas and other improvements located on the
Land and all fixtures on the Land which constitute real property under
Applicable Law and those rights held by Seller under and pursuant to the Deed
and Easement Agreement Between Park Place Village, L.L.C. and Leawood ADP, Ltd
recorded at Book 200802 at Page 302 with the Register of Deeds of Johnson
County, Kansas attached hereto as Schedule 2.1.2 (the “Improvements,” and
together with the Land, the “Real Property”);
2.1.3            PERSONAL PROPERTY.  All items of (a) fixtures (other than those
which constitute Improvements), furniture, furnishings, equipment, machinery,
tools, vehicles, appliances, art work and other items of tangible personal
property which are located at the Real Property and used exclusively in the
Business, or ordered for future use at the Real Property, at Closing, other than
the OS&E, IT System, F&B, Retail Merchandise, Books and Records and Plans and
Specifications (the “FF&E”) and (b) all china, glassware and silverware, linens,
uniforms, engineering, maintenance, cleaning and housekeeping supplies, matches
and ashtrays, soap and other toiletries, stationery, menus, directories and
other printed materials, and all other similar supplies and materials, in each
case whether partially used, unused or held in reserve storage for future use,
which are (whether located at the Real Property or stored off-site or ordered
for future use at the Real Property as of the Closing) (the “OS&E”); and (c) all
vehicles owned by Seller and listed in Schedule 2.1.3 (clauses (a) through (c)
are collectively referred to as the “Personal Property”).  All vehicles owned by
Seller listed in Schedule 2.1.3 will be transferred to Buyer at Closing in the
manner required under Applicable Law;
2.1.4            FOOD AND BEVERAGE.  All food and beverages (alcoholic and
non-alcoholic) which are located at the Real Property or stored off-site,
whether opened or unopened, or ordered for future use at the Real Property, as
of the Closing, including, without limitation, all food and beverages located in
the guest rooms, but expressly excluding any alcoholic beverages to the extent
the sale or transfer of the same is not permitted under Applicable Law (the
“F&B”);
2.1.5            ASSIGNED OPERATING AGREEMENTS.  All Operating Agreements to the
extent they and the deposits held thereunder are transferable or the Parties
obtain any consent necessary to effectuate such a transfer, which Buyer is
obligated under Section 4.3 to assume at Closing (each, an “Assigned Operating
Agreement” and, collectively, the “Assigned Operating Agreements”). The
Operating Agreements currently in effect are more particularly described on
Schedule 2.1.5 attached to this Agreement;
2.1.6            WARRANTIES.  All of Seller’s right, title and interest, if any,
in and to (a) all transferable warranties and guaranties, express or implied,
related to any of the Property from any contracts, contractors, subcontractors,
materialmen, suppliers or vendors, and (b) any other claims against third
parties relating to the Property or its condition (collectively, the
“Warranties”);
2.1.7            PLANS AND SPECIFICATIONS.  All plans and specifications, blue
prints, architectural plans, engineering diagrams and similar items located at
the Hotel or in Seller’s Possession or any party under the control or contract
with Seller that relate to the Property (collectively, the “Plans and
Specifications”);
2.1.8            EASEMENTS AND AWARDS.  All of Seller’s right, title and
interest, if any, in and to any easements, rights-of-way, privileges, licenses
or other interests in, on, or to, any land, highway, street, road, or avenue,
open or proposed, in, on or across, in front of, abutting or adjoining, the Real
Property, and all right, title and interest of Seller, if any, in and to any
awards made, or to be made in lieu thereof, and in and to any unpaid awards for
damage thereto by reason of a change of grade of any such highway, street, road
or avenue;
2.1.9            LICENSES AND PERMITS.  All licenses, permits, consents,
Authorizations, approvals, registrations and certificates issued by any
Governmental Authority which are held by or on behalf of Seller (the “Licenses
and Permits”), including, without limitation, for construction, use or occupancy
of the Property or the Business, together with any deposits made by or on behalf
of Seller, to the extent the same and such deposits are transferable or the
Parties obtain any consent necessary to effectuate such a transfer (the
“Transferable Licenses and Permits”);
2.1.10            EQUIPMENT LEASES.  All leases and purchase money security
agreements for any equipment, machinery, vehicles, furniture or other personal
property located at the Hotel or stored off-site which are held by or on behalf
of Seller and used exclusively in the Business, together with all deposits made
by or on behalf of Seller, to the extent the same and such deposits are
transferable or the Parties obtain any consent necessary to effectuate such a
transfer (each, an “Equipment Lease” and, collectively, the “Equipment
Leases”).  The Equipment Leases are more particularly described on Schedule
2.1.10 attached hereto;
2.1.11            INTELLECTUAL PROPERTY.  All trademarks, trade names, service
marks, symbols, logos and other intellectual property rights owned or assignable
by Seller in the operation of the Hotel (the “Intellectual Property”);
2.1.12            BOOKS AND RECORDS.  All books and records which relate
exclusively to the Property or the Business, including but not limited to
Seller’s interest in all Hotel Guest Data and Information, but expressly
excluding all documents and other materials which (a) are attorney-client
privileged or constitute attorney work product; (b) are subject to an Applicable
Law or a confidentiality agreement prohibiting their disclosure; or
(c) constitute confidential internal assessments, reports, studies, memoranda,
notes or other correspondence prepared by or on behalf of any officer or
employee of Seller or any of its Affiliates, including (for exclusion purposes),
without limitation, all (1) internal financial analyses, appraisals, tax
returns, financial statements and (2) corporate or other entity governance
records (the “Books and Records”), provided, however, that Seller shall have the
right to (a) redact and reformat any Books and Records which include data or
other information pertaining to any other Hotel owned, managed or franchised by
Seller or its Affiliates that are unrelated to the operation of the Business;
and (b) retain copies of any Books and Records delivered to Buyer;
2.1.13            BOOKINGS.  All bookings and reservations (at their respective
confirmed rate) for guest, conference and banquet rooms or other facilities of
the Hotel as of the Closing, together with all deposits held by or on behalf of
Seller respecting the Hotel (the “Bookings”) made in the Ordinary Course of
Business;
2.1.14            IT SYSTEM.  With the exception of the Excluded IT System, all
computer hardware, telecommunications and information technology systems located
at the Real Property or stored off-site, including all telephone exchanges
located at the Real Property, and all computer software used at the Real
Property, subject to the terms of the applicable license agreement, to the
extent the same are transferable or the Parties obtain any consent necessary to
effectuate such a transfer (the “IT System”);
2.1.15            RETAIL MERCHANDISE.  All merchandise located at the Real
Property and held for sale to guests and customers at the Real Property, or
ordered for future sale at the Real Property or stored offsite, as of the
Closing, including, without limitation, the inventory held for sale in any gift
shop, pro shop or newsstand operated by or on behalf of Seller at the Real
Property, but expressly excluding the F&B (the “Retail Merchandise”);
2.1.16            ACCOUNTS RECEIVABLE.  All Accounts Receivable not older than
fifteen (15) days as of the Closing, as the same is more particularly set forth
in Section 8.3;
2.1.17            TENANT LEASES.  All leases, subleases, licenses, concessions
and/or similar agreements granting to any other Person the right to use or
occupy any portion of the Real Property, other than the Bookings, together with
all security deposits held by or on behalf of Seller or the tenant thereunder,
to the extent the same and such security deposits are transferable or the
Parties obtain any consent necessary to effectuate such a transfer (each, a
“Tenant Lease” and, collectively, the “Tenant Leases”).  The Tenant Leases are
more particularly described on Schedule 2.1.17 attached hereto; and
2.2            EXCLUDED PROPERTY.  Notwithstanding anything to the contrary in
Section 2.1 above, the property, assets, rights and interests set forth below in
this Section 2.2 (the “Excluded Property”) shall not be transferred, assigned or
conveyed to Buyer, and shall be excluded from the Property:
2.2.1            CASH.  Except for deposits expressly included in Section 2.1,
and except as otherwise expressly provided herein, all cash on hand or on
deposit in any house bank, operating account or other account or reserve
(including, without limitation, seasonal reserves and FF&E reserves), maintained
in connection with the Hotel, together with any and all credit card charges,
checks and other instruments which Seller has submitted for payment as of the
Closing;
2.2.2            PROPRIETARY PROPERTY.  All (a) Intellectual Property and other
similar rights held by Seller or any of its Affiliates (the “Proprietary
Marks”); (b) signs and other fixtures and personal property at the Hotel which
bears any of the Proprietary Marks; (c) Seller’s internal management,
operational, employee and similar manuals, handbooks and publications; and
(d) Seller’s centralized systems and programs used in connection with the
Business conducted by Seller, including, without limitation, the sales and
marketing, guest program, and purchasing systems and programs (collectively,
“Proprietary Property”);
2.2.3            THIRD-PARTY PROPERTY.  Any fixtures, personal property or
Intellectual Property owned by (a) the lessor under any Equipment Leases
(subject to Buyer’s rights under the Equipment Leases); (b) the supplier,
vendor, licensor or other party under any Operating Agreements or Licenses and
Permits; (c) any Employee; (d) any guest or customer of the Hotel; or (e) the
tenant under any Tenant Leases;
2.2.4            EXCLUDED IT SYSTEM.  The computer hardware, telecommunications
and information technology systems, and computer software set forth in Schedule
2.2.4 attached hereto (the “Excluded IT System”), which Seller shall have the
right to remove from the Property at or prior to the Closing;
2.2.5            INSURANCE POLICIES.  All policies of insurance under which
Seller is a named or an additional named insured, excepting any claims
thereunder or insurance proceeds required to be assigned to Buyer under Section
13.1.1.  Buyer shall be responsible for obtaining its own insurance as of the
Closing and for the period thereafter; and
2.2.6            ACCOUNTS RECEIVABLE.  All Accounts Receivable older than
fifteen (15) days as of the Closing, as the same is more particularly set forth
in Section 8.3.
ARTICLE III
PURCHASE PRICE
3.1            PURCHASE PRICE.  The purchase price for the Property is Twenty
Two Million Five Hundred Thousand Dollars ($22,500,000.00) (the “Purchase
Price”), which shall be adjusted at Closing for the Prorations pursuant to
Section 8.2, and as otherwise expressly provided in this Agreement, including
but not limited to any adjustment pursuant to Section 11.2.1(e)  The Purchase
Price shall be paid at Closing by Buyer to Seller in accordance with Section
3.3.
3.2            EARNEST MONEY.  Within two (2) Business Days following the
execution of this Agreement by the Parties, Buyer shall deposit with the Escrow
Holder, in an interest bearing account established by Escrow Holder at a
federally insured nationally chartered banking institution (the “Escrow
Account”), in cash or other immediately available funds, the sum of Two Hundred
Twenty Five Thousand Dollars ($225,000.00) (the “Earnest Money”).  The Escrow
Holder shall hold the Earnest Money in the Escrow Account, in accordance with
the terms and conditions of this Agreement.  All interest on such sum shall be
deemed income of Buyer, and Buyer shall be responsible for the payment of all
costs and fees imposed on the Escrow Account.  Nevertheless, all interest
accrued on such sum shall be held and disbursed with, and deemed to be a part
of, the Earnest Money for all purposes of this Agreement.  If this Agreement
remains in effect after the expiration of the Due Diligence Period, within two
(2) Business Days after the expiration of the Due Diligence Period, Buyer shall
make an additional earnest money deposit of Two Hundred Twenty Five Thousand
Dollars ($225,000.00) (the “Additional Deposit”) with the Escrow Holder to be
held in the Escrow Account as part of and under the same terms as the Earnest
Money.  After the Additional Deposit has been delivered to Escrow Holder, all
references to the Earnest Money herein shall include the Additional Deposit.  
At Closing, the Earnest Money and all interest accrued thereon shall be applied
toward the Purchase Price and paid by Escrow Holder to Seller.  The Earnest
Money is nonrefundable to Buyer except as expressly provided in this Agreement. 
Escrow Holder shall disburse the Earnest Money (and any interest accrued
thereon) to the Parties in accordance with the terms and conditions of this
Agreement.  Buyer shall be responsible for any income taxes payable respecting
any interest and/or dividends earned respecting the Earnest Money and shall
deliver a form W-9 to Escrow Holder in connection therewith.  This Section 3.2
shall survive the Closing, as well as the termination of this Agreement.
3.3            PAYMENT OF PURCHASE PRICE.
3.3.1            PAYMENT AT CLOSING.  At Closing, Buyer shall pay to Seller an
amount equal to the Purchase Price, as adjusted for the Prorations pursuant to
Section 8.2, and as otherwise expressly provided in this Agreement, less the
Earnest Money applied and credited toward payment of the Purchase Price (and
disbursed to the Seller).  Buyer shall cause the wire transfer of the Cash
Consideration to be received by Escrow Holder no later than 12:00 p.m. (Eastern
Time) on the Closing Date.
3.3.2            METHOD OF PAYMENT.  Buyer shall be entitled to use OP Units
that can be converted to REIT common stock as a portion of the Purchase Price in
an amount not greater than Fifty Thousand Dollars ($50,000.00) (the amount, if
any, which Buyer elects is referred to as the “OP Unit Consideration”) The
number of OP Units delivered to Seller on the Closing Date shall be equal to (i)
the OP Unit Consideration, divided by the volume weighted average of the closing
prices of the common shares of the REIT as reported by NASDAQ for the trailing
three (3) trading days immediately preceding the announcement date of this
Agreement, multiplied by (ii) eight (8).  The general terms and rights of
ownership of the OP Units are attached hereto and made part as.  However, if any
terms or rights of ownership of the OP Units generally described on Schedule
3.3.2 conflict with the terms and conditions of the Limited Partner Admission
Agreement, or the Redemption Agreement, the terms and conditions of those
agreements shall govern.  All other amounts to be paid by Buyer to Seller
pursuant to this Agreement shall be paid by wire transfer of immediately
available U.S. federal funds.
3.4            INDEPENDENT CONSIDERATION.  An amount equal to One Hundred and
No/100 Dollars ($100.00) of the Earnest Money shall be deemed “non-refundable
option money” given by Buyer to Seller as good and valuable consideration for
the rights and obligations of the parties under this Agreement, is independent
of all other consideration provided in this Agreement, and is nonrefundable in
all events (the “Independent Consideration”).  Seller and Buyer stipulate that
the Independent Consideration is sufficient consideration to support this
Agreement notwithstanding Buyer’s rights to terminate this Agreement as set out
in this Agreement.  At Closing, such amount shall be credited against the
Purchase Price.  The Parties acknowledge and agree that an amount equal to the
Independent Consideration may be deducted from the Earnest Money and remitted to
Seller in order to satisfy this Section 3.4.
3.5            ALLOCATION OF PURCHASE PRICE.  Prior to expiration of the Due
Diligence Period, Seller and Buyer will cooperate with each other in good faith
to arrive at a mutually acceptable allocation of the Purchase Price among the
Hotel and their respective Land and Improvements, on the one hand, and their
respective Personal Property, on the other, and, upon approval of the same, it
shall be attached hereto as Schedule 3.5 and made part of this Agreement (the
“Allocation”).  Seller and Buyer shall (i) be bound by the Allocation, (ii) act
in accordance with the Allocation in the preparation of financial statements and
filing of all tax returns and in the course of any tax audit, tax review or tax
litigation relating thereto, and (iii) refrain from, and cause their Affiliates
to refrain from, taking a position inconsistent with the Allocation for all tax
purposes.  If Seller and Buyer are unable to reach an agreement on a mutually
acceptable Allocation on or before expiration of the Due Diligence Period, then
unless Seller and Buyer reach such an agreement prior to the Closing, then
following the Closing, Seller and Buyer shall not be bound by the preceding
sentence, and may for their tax and business purposes make their own
determination of the appropriate Allocation.


ARTICLE IV                                        
CONTINGENCIES
4.1            DUE DILIGENCE.
4.1.1            DUE DILIGENCE CONTINGENCY.  Commencing as of the Effective
Date, Buyer shall have until the end of the forty-fifth (45th) day thereafter
(the “Due Diligence Period”) to perform its due diligence review of the Property
and all matters related thereto which Buyer deems advisable, including, without
limitation, any engineering, environmental, title, survey, financial,
operational and legal compliance matters relating to the Property.  Unless
Buyer, in its sole discretion and with or without reasons, notifies Seller and
Escrow Holder on or before the last day of the Due Diligence Period that it is
satisfied with the results of its due diligence review of the Property, this
Agreement shall terminate, Section 14.20 shall apply, and without the necessity
of any instructions from Seller and notwithstanding any contrary demands of
Seller or any other person, Escrow Holder is instructed to return the Earnest
Money, less the Independent Consideration, to Buyer and pay the Independent
Consideration to Seller, each within two (2) Business Days after expiration of
the Due Diligence Period.  If Buyer notifies Seller, in writing, on or before
the expiration of the Due Diligence Period, that Buyer is satisfied with its due
diligence, this Agreement shall continue thereafter to be binding and
enforceable against the Buyer and Seller under the terms and conditions of this
Agreement.  If Buyer has not obtained approval for the New Franchise Agreement
or completed the Audits prior to the end of the Due Diligence Period, Buyer
shall be permitted to extend the Due Diligence Period for an additional fifteen
(15) days, and shall be permitted to terminate this Agreement as provided in
this Section 4.1.1 prior to the end of such extended Due Diligence Period, but
only for failure to obtain approval for the New Franchise Agreement or complete
the Audits.  The Due Diligence Period may also be extended pursuant to Section
7.11.2.
4.1.2            DUE DILIGENCE INSPECTIONS.
(a)              On the Effective Date, Seller shall make all Books and Records,
and Plans and Specifications, which are in a Seller’s Possession, available at
the Hotel or management company Corporate Office for Buyer’s inspection. Within
five (5) days after the Effective Date, Seller shall deliver to Buyer copies of
or make available to Buyer in a virtual data room copies of the Seller Due
Diligence Materials described on Schedule 4.1.2(a), and Buyer shall have the
right through Closing to perform such examinations, tests, investigations and
studies of the Property (the “Inspections”) as Buyer deems advisable in its sole
and absolute discretion, in accordance with this Section 4.1.2 and subject to
any limitations set forth in this Section 4.1.2  Buyer may conduct the
Inspections with its officers, employees, contractors, consultants, agents or
representatives (the “Buyer’s Inspectors”); provided, however, that Buyer shall
cause Buyer’s Inspectors to comply with the provisions regarding Confidential
Information set forth in Section 7.1.  Seller shall provide reasonable access to
the Property for Buyer’s Inspectors to perform the Inspections; provided,
however, that (a) Buyer shall provide Seller with at least forty eight (48)
hours’ prior notice of each of the Inspections; (b) an employee, agent or
representative of Seller may accompany Buyer on any such Inspections; (c) the
Inspections shall be conducted by Buyer’s Inspectors during normal business
hours; (d) the Inspections shall not unreasonably interfere with the Business,
and Buyer’s Inspectors shall comply with Seller’s reasonable requests respecting
the Inspections to minimize such interference; (e) Buyer’s right to perform the
Inspections shall be subject to the rights of tenants, guests and members at the
Hotel; and (f) Buyer’s Inspectors shall not perform any drilling, coring or
other invasive testing, without Seller’s prior written consent, which may be
withheld or conditioned by Seller in its sole discretion.  Any Buyer request to
Seller for permission to conduct any such intrusive testing shall be in writing
and shall be accompanied by a written scope of the intended work in sufficient
detail to allow Seller to reasonably evaluate the request.  Buyer shall be
responsible for all costs and fees associated with its investigation and review
of the Property.  Buyer shall conduct and to cause Buyer’s Representatives to
conduct its inspections and reviews (1) in a safe and professional manner;
(2) so as not to create any dangerous or hazardous condition on the Property;
(3) in compliance with all applicable laws; (4) only after obtaining all permits
required to be obtained respecting such inspections; and (5) in a manner that
does not cause any damage, loss, cost or expense to, or claims against Seller or
the Property.  Buyer shall promptly repair any damage or disturbance Buyer or
Buyer’s Representatives shall cause to the Property, and further Buyer agrees to
indemnify, defend and hold harmless Seller and the “Seller Parties” (hereafter
defined) from any and all liability, claims, demands, damages and costs
(including attorneys’ fees and expenses) resulting from the activities of Buyer,
Buyer’s Inspectors, or the Buyer’s Representatives upon the Property and from
and against all mechanics’, materialmen’s or other liens resulting from the
conduct of Buyer, Buyer’s Inspectors, or the Buyer’s Representatives upon the
Property, excluding any pre-existing conditions not exacerbated by Buyer,
Buyer’s Inspectors or Buyer’s Representatives.  Buyer’s obligations under this
Section shall survive termination of this Agreement.
(b)              Without limiting the generality of the provisions in Section
7.1, Buyer shall be permitted to communicate with any Governmental Authority or
any official, employee or representative thereof, involving any matter
respecting the Property or the Business, provided that Buyer shall give prior
written notice to Seller and provided the communication does not involve the
disclosure of any information or the existence of any report obtained via or
prepared in connection with an Inspection, unless approved by Seller.
(c)              Without limiting the generality of the provisions in Section
7.1, Buyer shall not, prior to the Closing, through its officers, employees,
managers, contractors, consultants, agents, representatives or any other Person
(including, without limitation, Buyer’s Inspectors), directly or indirectly,
communicate with any Employee or Person representing any Employee involving any
matter respecting the Property or the Business, the Employee or this Agreement
without obtaining the prior consent of Seller thereto, which consent shall not
be unreasonably withheld or delayed, except with the Hotel general manager and
director of sales.
4.1.3            BUYER’S DUE DILIGENCE REPORTS.  All information, irrespective
of the form of communication, provided to or obtained by Buyer or its directors,
officers, employees, agents, contractors, representatives, attorneys or advisors
(individually and collectively, the “Buyer’s Representatives”), whether prepared
by or on behalf of Seller, by third party consultants engaged by Buyer, the
Buyer’s Representatives, Buyer’s Inspectors or otherwise, in connection with
Buyer’s investigation of the Property including, but not limited to any
compilation of such information and/or documentation prepared using any portion
of such information, shall be Confidential Information to which Section 7.1 is
applicable. If Buyer does not complete the purchase of the Property for any
reason, (i) any and all studies, reports and other matters provided to Buyer,
the Buyer’s Representatives or the Buyer’s Inspectors by Seller or Seller’s
representatives in connection with such investigation process, together with any
and all copies thereof, shall be immediately returned to Seller without charge
and (ii) Buyer shall provide a copy to Seller of all studies, reports and
assessments prepared by any Person for or on behalf of Buyer (other than any
internal studies, reports and assessments prepared by any of Buyer’s employees,
attorneys or accountants) in connection with the Inspections (the “Buyer Due
Diligence Reports”).  This provision shall survive termination of this
Agreement.  The Buyer Due Diligence Reports shall be provided to Seller subject
to the rights of the parties who prepared the same and without any
representation or warranty of any kind.  If requested by Seller, Buyer shall use
commercially reasonable efforts to obtain an original of Buyer Due Diligence
Reports for Seller, together with a reliance letter in favor of Seller from the
Person who prepared Buyer Due Diligence Reports; provided, however, that Seller
shall pay for any fees, costs or expenses charged by the Person for the original
Buyer Due Diligence Reports and/or reliance letters.
4.1.4            RELEASE AND INDEMNIFICATION.  Buyer (for itself and all Buyer
Indemnitees) hereby releases Seller Indemnitees for any Indemnification Loss
incurred by any Buyer Indemnitee arising from or in connection with the
Inspections (including, without limitation, any liens placed on the Property,
including any Excluded Property, caused by or at the direction of Buyer), except
to the extent resulting from Seller’s or any Seller Indemnitees’ grossly
negligent act or omission or breach by Seller of this Agreement.  Buyer shall
defend, indemnify and hold harmless Seller Indemnitees in accordance with
Article X from and against any Indemnification Loss incurred by Seller
Indemnitees arising from or in connection with the Inspections.  This Section
4.1.4 shall survive the termination of this Agreement and/or Closing.
4.1.5            INSURANCE.  Prior to commencing any Inspections, Buyer shall
provide to Seller a certificate of insurance, in form and substance reasonably
satisfactory to Seller, evidencing that Buyer maintains commercial general
liability insurance in an amount no less than One Million Dollars ($1,000,000)
per occurrence and Two Million Dollars ($2,000,000) in the aggregate, with an
insurance company with a Best’s rating of no less than A-VIII, insuring Buyer
against its indemnification obligations under Section 4.1.4 and naming Seller
and any lender to the Property, if requested by Seller as an additional insured
thereunder.  Buyer’s maintenance of the insurance policies shall not release or
limit Buyer’s indemnification obligations under Section 4.1.4.
4.2            EVIDENCE OF TITLE
4.2.1            TITLE COMMITMENT; SURVEY.  Buyer shall receive a copy of the
Title Commitment and the Existing Survey.  Except as expressly set forth in
Section 4.2.1(a), all title exceptions and matters set forth in the Title
Commitment and on the Existing Survey shall be deemed Permitted Exceptions and
are hereby approved by the Buyer, subject to the following:
(a)              At the Closing, Seller shall obtain releases of (i) the deed of
trust or mortgage and other current financing items created by Seller
encumbering the Property, and (ii) any liens encumbering the Property, including
but not limited to liens affirmatively placed on the Property by Seller after
the effective date of the Title Commitment (“Post Effective Date Seller
Encumbrances”), except for liens created by Buyer or Buyer’s Representatives. 
Other than as set forth in this Agreement (including without limitation the
first sentence of this Section 4.2.1(a), and Section 4.2.1(b)), Seller shall not
be required to take or bring any action or proceeding or any other steps to
remove any title exception or to expend any moneys therefor, nor shall the Buyer
have any right of action against Seller, at law or in equity, for Seller’s
inability to convey title subject only to the Permitted Exceptions.
(b)              Notwithstanding the foregoing, if Seller is unable to convey
title subject only to the Permitted Exceptions, and the Buyer has not, prior to
the Closing Date, given notice to Seller that the Buyer is willing to waive
objection to each title exception which is not a Permitted Exception, Seller
shall have the right, in Seller’s sole and absolute discretion, to (a) take such
action as Seller shall deem advisable to attempt to discharge or cause the Title
Company to insure over each such title exception which is not a Permitted
Exception or (b) terminate this Agreement, subject to the provisions of
Section14.20.  Nothing in this Section 4.2.1(b) shall require Seller, despite
any election by Seller to attempt to discharge or cause the Title Company to
insure over any title exceptions, to take or bring any action or proceeding or
any other steps to remove any title exception or to expend any moneys therefor,
other than respecting the liens described in Section 4.2.1(a)(i) and (ii), Post
Effective Date Seller Encumbrances and the Post Effective Date Monetary
Encumbrances (as hereinafter defined).
(c)              Notwithstanding the foregoing, at the Closing, in addition to
releasing any Post Effective Date Seller Encumbrances which the Buyer does not
waive its objection to pursuant to Section 4.2.1(b), Seller shall obtain a
release of any lien encumbering the Property after the effective date of the
Title Commitment which may be removed or insured over by the payment of a sum of
money (a “Post Effective Date Monetary Encumbrance”).
4.2.2            COOPERATION.  In connection with obtaining the Title Policy,
Buyer and Seller, as applicable, and to the extent requested by the Title
Company, will deliver to the Title Company (a) evidence sufficient to establish
(i) the legal existence of Buyer and Seller and (ii) the authority of the
respective signatories of Seller and Buyer to bind Seller and Buyer, as the case
may be, and (b) an ALTA statement in the form reasonably required by the Title
Company.
4.3            OPERATING AGREEMENTS TO BE ASSUMED OR TERMINATED.
Buyer shall have until the end of the Due Diligence Period to notify Seller of
any Operating Agreements that Buyer elects to have Seller terminate at or prior
to the Closing, and Seller shall be obligated to terminate any Operating
Agreements designated by Buyer for termination, if terminable by Seller without
charge on or before the Closing.  Any Operating Agreement as to which Buyer has
not made the termination election and any Operating Agreements which Seller is
not required to terminate shall be assumed by Buyer at Closing.
4.4            SURVIVAL.  This Article IV shall survive the Closing as well as
the termination of this Agreement.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
5.1            SELLER’S REPRESENTATIONS AND WARRANTIES.  To induce Buyer to
enter into this Agreement and to consummate the transaction described herein,
Seller hereby makes the representations and warranties in this Section 5.1, upon
which Seller acknowledges and agrees Buyer is entitled to rely.
5.1.1            AUTHORITY AND BINDING OBLIGATION.  (a) Seller has the full
power and authority to execute and deliver this Agreement and all other
documents to be executed and delivered by Seller pursuant to this Agreement
(collectively, the “Seller Documents”), and to perform all obligations of Seller
under each of the Seller Documents; (b) the execution and delivery by the
individual executing the Seller Documents on behalf of Seller, and the
performance by Seller of its obligations under the Seller Documents, has been
duly and validly authorized by all necessary action by Seller; and (c) the
Seller Documents, when executed and delivered, will constitute the legal, valid
and binding obligations of Seller and will be enforceable against Seller in
accordance with their terms, except to the extent Buyer itself is in default
thereunder.
5.1.2            ORGANIZATION AND POWER.  Seller is duly incorporated or formed
(as the case may be), validly existing, in good standing in the jurisdiction of
its incorporation or formation, and is qualified to do business in the
jurisdiction in which the Real Property is located, and has all requisite power
and authority to own the Real Property and conduct the Business as currently
owned and conducted.
5.1.3            NO CONFLICT.  Neither the execution and delivery by Seller of
Seller Documents, nor the performance by Seller of any of its obligations under
any of Seller Documents, nor the consummation by Seller of the transactions
described in this Agreement will (a) violate any provision of Seller’s
organizational or governing documents, (b) to Seller’s Knowledge, result in a
violation or breach, or constitute a default under, any Material Contract, or
(c)  result in the creation or imposition of any lien or encumbrance on the
Property or any portion thereof.
5.1.4            CONSENTS AND APPROVALS.  Except for the approval of the
appropriate Governmental Authorities in connection with the transfer of the
Licenses and Permits, and the recordation of the Seller Documents, to Seller’s
Knowledge no filing with, and no permit, Authorization, consent or approval of,
any Governmental Authority or other Person is necessary for the execution or
delivery by Seller of the Seller Documents, or the performance by Seller of any
of its obligations under any of the Seller Documents, or the consummation by
Seller of the transactions described in this Agreement, except to the extent the
failure to obtain such permit, Authorization, consent or approval would not have
a Material Adverse Effect on the Hotel, or Seller’s ability to consummate the
transactions described in this Agreement.
5.1.5            FINDERS AND INVESTMENT BROKER.  Except for the Broker, Seller
has not dealt with any Person who has acted, directly or indirectly, as a
broker, finder, financial adviser or in such other capacity for, or on behalf
of, Seller in connection with the transactions described by this Agreement in a
manner which would entitle such Person to any fee or commission in connection
with this Agreement or the transaction described herein.
5.1.6            FOREIGN PERSON.  Seller is a “United States person” (as defined
in Section 7701(a)(30)(B) or (C) of the Code) for the purposes of the provisions
of Section 1445(a) of the Code.
5.1.7            OFAC.  Neither Seller nor any of its respective Affiliates is
(a) listed on the Specially Designated Nationals and Blocked Persons List or any
other similar list maintained by the Office of Foreign Assets Control,
Department of the Treasury or the Department of Foreign Affairs and
International Trade (Canada), pursuant to any authorizing statute, executive
order or regulation; or (b) a “specially designated global terrorist” or other
Person listed on Appendix A to Chapter V of 31 C.F.R., as the same has been from
time to time updated and amended; or (c) a Person either (i) included within the
term “designated national” as defined in the Cuban Assets Control Regulations,
31 C.F.R.  Part 515; or (ii) designated under Sections 1(a), 1(b), 1(c) or 1(d)
of Executive Order No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001)
or a Person similarly designated under any related enabling legislation or any
other similar Executive Orders.
5.1.8            NO VIOLATION OF ANTI-TERRORISM LAWS.  None of Seller’s property
or interests is subject to being “blocked” under any Anti-Terrorism Laws, and
neither Seller nor any Person holding any direct or indirect interest in Seller
is in violation of any Anti-Terrorism Laws.
5.1.9            TITLE TO THE PROPERTY.  There are no outstanding agreements
(written or oral) pursuant to which Seller has agreed to sell or has granted an
option or right of first refusal or first or last offer to purchase the Property
or any interest therein.
5.1.10            TENANT LEASES.  Schedule 2.1.17 attached hereto lists all
Tenant Leases as of the Effective Date.  Neither Seller, nor, to Seller’s
Knowledge, any other Person is in material default under any Tenant Lease. 
True, correct and complete copies of all Tenant Leases have been made available
to Buyer. Except for the Tenant Leases, Bookings made in the Ordinary Course of
Business, occupancy by registered Hotel guests in the Ordinary Course of
Business, and as reflected in the Permitted Exceptions there are no agreements
granting to any person the right to use or occupy any portion of the Hotel.
5.1.11            OPERATING AGREEMENTS.  Schedule 5.1.11 attached hereto lists
all Operating Agreements as of the Effective Date.  Neither Seller, nor, to
Seller’s Knowledge, any other Person is in material default under any Operating
Agreement.  True, correct and complete copies of all Operating Agreements have
been made available to Buyer.
5.1.12            EQUIPMENT LEASES.  Schedule 2.1.10 attached hereto lists all
Equipment Leases as of the Effective Date.  Neither Seller, nor, to Seller’s
Knowledge, any other Person is in material default under any Equipment Lease. 
True, correct and complete copies of all Equipment Leases have been made
available to Buyer.
5.1.13            NO BANKRUPTCY.  Seller is not in the hands of a receiver;
Seller has not filed a petition for relief, or been the subject of the filing of
a petition for relief, under the United States Bankruptcy Code or state
insolvency law; and no order for creditors’ relief has been entered respecting
Seller.
5.1.14            LITIGATION AND OTHER PROCEEDINGS.  Except as set forth on
Schedule 5.1.14 attached hereto, there are no judgments unsatisfied against
Seller or the Property or consent decrees or injunctions to which Seller or the
Property is subject, and there is no litigation, claim or proceeding pending
(meaning appropriate process or notice has been served on Seller or its
authorized agent) against Seller or the Property which, if determined adversely,
would have a Material Adverse Effect on the consummation of the sale of the
Property.
5.1.15            NO CONDEMNATION.  Seller has not received any written notice
of, nor does Seller have Knowledge of, any pending action by any Governmental
Authority having the power of eminent domain which might result in the Property
being taken by condemnation or conveyance in lieu thereof.
5.1.16            LAWS. To Seller’s Knowledge, Seller has not received any
written notice, demand or claim alleging any violation of, or liability under,
any Applicable Laws, including, without limitation, building codes, zoning
ordinances, handicapped access laws, and Environmental Laws relating to the
Property.
5.1.17            ASSESSMENTS. Except as set forth in the Due Diligence
Material, to Seller’s Knowledge, Seller has not received any written notice from
any governmental entity of any special assessments or extraordinary taxes except
as forth in the Title Report or any written reports that may have been or may be
provided by Seller to Purchaser prior to the Effective Date.
5.1.18            PERMITS AND LICENSES.  To Seller’s Knowledge, the Licenses and
Permits listed on Schedule 5.1.18 are all permits and licenses required to
operate the Hotel as it is currently being operated in accordance with
Applicable Laws.  To Seller’s Knowledge, all the Licenses and Permits are in
full force and effect; provided, however, Seller makes no representation or
warranty regarding the assignability of the Licenses and Permits.  Seller has
made available to Buyer true and correct copies of all the Licenses and
Permits.  To Seller’s Knowledge, Seller has not received any written notice from
any Governmental Authority of any material violation, non-renewal, suspension or
revocation of any Licenses and Permits respecting the Property that has not been
dismissed or cured.
5.1.19            PERSONAL PROPERTY, ETC.  Seller has not pledged, assigned,
hypothecated or transferred any of its right, title or interest in any of the
personal or intangible personal property constituting the Property, other than
any FF&E subject to Equipment Leases, or in connection with Seller’s existing
financing of the Property, if any, which shall be paid in full at the Closing. 
Except for any FF&E subject to Equipment Leases, Seller has good and valid title
to the Personal Property, FF&E, OS&E, Inventory, Intellectual Property, and
Retail Merchandise which shall be free and clear of any lien, pledge, charge,
security interest, encumbrance, title retention agreement, adverse claim or
restriction as of the Closing.
5.1.20            EMPLOYEES.  None of the Employees are employees of Seller. All
of the Employees are employees of Existing Manager.  None of the Employees are
represented by any union or subject to any collective bargaining agreement and,
to Seller’s Knowledge, no labor organizational effort is presently being made or
threatened by or on behalf of any labor union respecting any Employees.  Neither
the Seller nor to the Seller’s Knowledge, Existing Manager, has experienced any
strike, grievance, picketing, claim of unfair labor practices or other labor
dispute within the past three (3) years arising from or relating to any
Employees.  Existing Manager has not engaged in any plant closing, workforce
reduction or other action that has resulted or could result in liability under
WARN and has not issued any notice that any such action is to occur in the
future.
5.1.21            TAXES.  Except as reflected in the Due Diligence Materials:
(a) All Taxes due and payable as of the Effective Date have been paid, all Taxes
(including, without limitation, all transient occupancy taxes and sales taxes)
due and payable through the Closing Date will be paid in full by the Closing,
and Taxes not yet due and payable for the period in which the Closing occurs
will be prorated at Closing; provided, however, that if any Taxes are payable in
installments, such representation and warranty shall apply only to such
installments which are due and payable on or before the Closing for the year in
which the Closing occurs and all prior years, and (b) Seller is not currently
contesting any Taxes.  Subject to any appropriate extensions, Seller has timely
filed all tax returns and similar filings respecting the Taxes by the deadlines
for the filings and will have done so for all filings for which the deadline is
at or before the Closing.
5.1.22            OPERATING STATEMENTS.  To Seller’s Knowledge, all operating
statements of the Hotel included in the Seller Due Diligence Materials are
complete and accurate in all material respects.
5.1.23            NO OFF-SITE FACILITIES.  There are no property interests,
buildings, structures or other improvements or personal property used in the
operation of the Business that are not included in the Property.
5.1.24            SELLER DUE DILIGENCE MATERIALS.  The Seller Due Diligence
Materials delivered or made available to Buyer will be true, complete, and
correct copies of the documents they purport to be.
5.1.25            INVESTMENT IN OP UNITS.
(a)            NO REGISTRATION. Seller acknowledges its understanding that the
OP Units to be acquired pursuant to this Agreement are not being registered
under the 1933 Act or any applicable state blue sky laws pursuant to a specific
exemption or exemptions therefrom, and Buyer’s reliance on such exemptions is
predicated in part on the accuracy and completeness of the representations and
warranties of Seller. In furtherance thereof, Seller represents and warrants to
Buyer as follows:
(b)            INVESTMENT. Seller is acquiring the OP Units solely for Seller’s
own account for the purpose of investment and not as a nominee or agent for any
other Person and not with a view to, or for offer or sale in connection with,
any distribution thereof.  Seller agrees and acknowledges that it will not,
directly or indirectly, offer, transfer, sell, assign, pledge, hypothecate or
otherwise dispose of (each, a “Transfer”) any of the OP Units, unless (i) the
Transfer is pursuant to an effective registration statement under the 1933 Act
and qualification or other compliance under applicable blue sky or state
securities laws, (ii) no such registration is required because of the
availability of an exemption from registration under the 1933 Act, or  (iii) the
Transfer is otherwise permitted by the limited partnership agreement of the
Operating Partnership.  Purchaser shall place a restrictive legend on any
certificate representing the OP Units, or if applicable, any securities of the
REIT issued in redemption and/or conversion,  containing substantially the
following language:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND HAVE NOT BEEN REGISTERED UNDER ANY
STATE SECURITIES LAWS.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, OR TRANSFERRED
IN THE ABSENCE OF EITHER AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND UNDER APPLICABLE STATE SECURITIES LAWS,
OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER, IF REQUESTED BY THE ISSUER,
THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND UNDER APPLICABLE STATE SECURITIES LAWS.
The parties acknowledge that the Seller’s ownership of OP Units will be
reflected on the books of Buyer and the issuance of a certificate representing
the OP Units is not anticipated to occur.
(c)            ACCREDITED INVESTOR.  Seller is an “accredited investor” (as such
term is defined in Rule 501 (a) of Regulation D under the 1933 Act).
(d)            RELIANCE ON EXEMPTIONS.  Seller understands that the OP Units are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that Buyer is relying in part upon the truth and accuracy of Seller’s
representations and warranties in this Agreement in order to determine the
availability of such exemptions and the eligibility of Seller to acquire the OP
Units.
(e)            NO GOVERNMENTAL REVIEW. Seller understands that neither the SEC
nor any other federal or state governmental authority has passed on or made any
recommendation or endorsement of the OP Units, or the fairness or suitability of
the investment in the OP Units, nor have such governmental authorities passed
upon or endorsed the merits of the offering of the OP Units.
(f)            INFORMATION AND KNOWLEDGE.  Seller, or its representative,
acknowledges and agrees that Seller has received, read and understood the
limited partnership agreement of Buyer, as amended, the articles of
incorporation of the REIT, as amended, the bylaws of the REIT and the REIT’s
most recent Form 10-K as filed with the Securities and Exchange Commission
(“SEC”), and the REIT’s Form 10-Q’s, Form 8-K’s and proxy statements
subsequently filed with the SEC.  Seller, or its representative, has had an
opportunity to obtain, and has received, any additional information and has had
an opportunity to ask such questions of, and receive answers from, Buyer, the
REIT or an agent or representative of Buyer and the REIT, to the extent deemed
necessary by Seller in order to form a decision concerning an investment in
Buyer or the REIT.  As a result, Seller believes it has sufficient knowledge
about the business, management and financial affairs of Buyer and the REIT and
the terms and conditions of the purchase of the OP Units and any securities of
the REIT issued in redemption and/or conversion.
(g)            RISK OF LOSS.  Seller is able to bear the economic risk of
investment in the OP Units and any securities of the REIT issued in redemption
and/or conversion, including the total loss of such investment.
(h)            TAX REVIEW. Seller has reviewed with Seller’s own tax advisors
the tax consequences of an investment in the OP Units.
5.1.26            ERISA.
(a)              To Seller’s Knowledge, neither Seller nor the Existing Manager
nor any of their respective ERISA Affiliates has established, maintained or
contributed (in connection with the Property or the Existing Manager’s employees
working at the Property) to any Employee Benefit Plan (a) subject to Code
Section 412, Section 302 of ERISA, or Title IV of ERISA, (b) that is a
multiemployer plan within the meaning of Section 3(37) or Section 4001(a)(3) of
ERISA, (c) that is a multiple employer plan within the meaning of Code Section
413(c), (d) that is a “multiple employer welfare arrangement” within the meaning
of Section 3(40) of ERISA.
(b)              Within five (5) Business Days following the Effective Date,
Seller shall cause the Existing Manager to provide Purchaser with complete
copies of each Employee Benefit Plan, trusts, funding arrangements, any
amendments thereto, the most recent summary plan descriptions and summary of
material modifications, the most recent funding and critical status notices, and
actuarial reports for the past two years.
(c)              Seller is not an Employee Benefit Plan and none of Seller’s
assets are plan assets as defined or determined under ERISA.
(d)              Neither the Seller, nor to Seller’s Knowledge, Existing
Manager, nor any of their respective ERISA Affiliates has made any plan or
commitment to create any additional Employee Benefit Plan or modify or change
any existing Employee Benefit Plan that would increase the benefits provided to
any Hotel Employee or former Hotel Employee except as required by law.
(e)              To Seller’s Knowledge, each Employee Benefit Plan intended to
be qualified under Code Section 401(a) has received a favorable determination or
opinion letter from the IRS as to its qualification under the Code that has not
been revoked and provides that any related trust is qualified under Code Section
501(a), and such letter(s) have been provided by Existing Manager.  To Seller’s
Knowledge, no event has occurred respecting any such Qualified Plan which could
reasonably be expected to adversely affect the qualification of such Qualified
Plan or exemption of the related trust.
(f)              To Seller’s Knowledge, no event has occurred and no condition
exists respecting any Employee Benefit Plan that would subject Buyer to any tax,
fine, lien, penalty or other liability imposed under ERISA, the Code or other
applicable laws.
(g)              To Seller’s Knowledge, each Employee Benefit Plan has been
operated and administered in all material respects by Existing Manager in
compliance with its terms and all applicable laws.  To Seller’s Knowledge, there
are no pending or threatened claims against, by or on behalf of any Employee
Benefit Plans (other than routine claims for benefits under the terms of any
such benefit plan).
(h)              To Seller’s Knowledge, no Employee Benefit Plan provides for
welfare benefits after termination of employment except as required by COBRA and
at the expense of the participant or beneficiaries.
5.1.27            VALUE OF GIFT CERTIFICATES, ETC.  The value of any outstanding
gift certificates, vouchers, coupons, trade credits, tradeouts, barter
arrangement or other discounted or free services or accommodations for which
Seller has been paid or received other consideration prior to the Closing that
are scheduled or otherwise available to be used on or after the Closing Date
shall not in the aggregate exceed Twenty Thousand Dollars ($20,000).  For the
sake of clarity, discounted rates agreed to with patrons in the ordinary course
of business to gain their patronage and complimentary guest rooms and services
provided in the ordinary course of business and consistent with hospitality
industry standards for purposes of promoting the Hotel shall not be charged
against the Twenty Thousand Dollar ($20,000) amount.  A breach of this warranty
shall not entitled Buyer to terminate this Agreement, but Buyer shall be
entitled to a credit against the Purchase Price for the amount in excess of
Twenty Thousand Dollars ($20,000), whether discovered before Closing or after
Closing and within the Survival Period.
5.1.28            DEED AND EASEMENTS AND DECLARATIONS.  To Seller’s Knowledge,
neither Seller nor the Property is in default under the Deed and Easements or
declarations referenced in the legal description of the Property or any other
covenants or restrictions on the Property that are of record, and to Seller’s
Knowledge, none of the other parties thereto are in default thereunder.
5.2            QUALIFICATIONS.  Whenever a representation or warranty or other
reference is made in this Agreement on the basis of the knowledge, actual
knowledge, best knowledge or otherwise with reference to the knowledge of Seller
(any such reference, “Seller’s Knowledge”), such representation, warranty or
reference is made solely on the basis of the actual, as distinguished from
implied, imputed and constructive, knowledge, on the date that such
representation or warranty is made, of Drake Leddy and/or Charles Leddy
(“Seller’s Representative”), without inquiry or investigation or duty; provided,
however, that Seller’s Representative shall have no personal liability
whatsoever respecting any such representation, warranty or otherwise under this
Agreement.  In addition to the foregoing, if the Closing occurs, the
representations and warranties of Seller herein shall be deemed modified to
reflect any facts disclosed to or otherwise known prior to Closing by Buyer, its
representatives, employees, Affiliates, or Buyer’s counsel, advisors,
consultants, contractors and agents involved in conducting its Inspections,
including, but not limited to all documents, agreements, reports, studies,
statements, correspondence and any other files posted to the due diligence
website maintained by The Plasencia Group.
5.3            BUYER’S REPRESENTATIONS AND WARRANTIES.  To induce Seller to
enter into this Agreement and to consummate the transactions described in this
Agreement, Buyer hereby makes the representations and warranties in this Section
5.3, upon which Buyer acknowledges and agrees Seller is entitled to rely:
5.3.1            AUTHORITY AND BINDING OBLIGATION. (a) Buyer has full power and
authority to execute and deliver this Agreement and all other documents to be
executed and delivered by Buyer hereunder (collectively, the “Buyer Documents”),
and to perform all obligations of Buyer under each Buyer Document; (b) the
execution and delivery by the individual executing the Buyer Documents on behalf
of Buyer, and the performance by Buyer of its obligations under the Buyer
Documents, have been or will be at execution duly and validly authorized by all
necessary action by Buyer; and (c) the Buyer Documents, when executed and
delivered, will constitute legal, valid and binding agreement of Buyer
enforceable against Buyer in accordance with their terms.
5.3.2            ORGANIZATION AND POWER.  Buyer is duly incorporated or formed
(as the case may be), validly existing and in good standing under the laws of
the State of its formation or incorporation and is qualified to do business and
in good standing under the laws of the State in which the Property is located,
and has all requisite power and authority carry on its business as currently
being conducted.
5.3.3            NO CONFLICT.  Neither the execution of the Buyer Documents, nor
the consummation by Buyer of the transactions described in this Agreement, will
(a) violate any provision of the organizational or governing documents of Buyer,
(b) violate any Applicable Law to which Buyer is subject, or (c) result in a
violation or breach of or constitute a default under any contract, agreement or
other instrument or obligation to which Buyer is a party.
5.3.4            CONSENTS AND APPROVALS.  To Buyer’s knowledge: no filing with,
and no permit, Authorization, consent or approval of, any Governmental Authority
or other Person is necessary for the execution or delivery by Buyer of the Buyer
Documents, the performance by Buyer of its obligations under the Buyer
Documents, or the consummation by Buyer of the transactions described in this
Agreement.
5.3.5            FINDERS AND INVESTMENT BROKER.  Except for Broker, Buyer has
not dealt with any Person who has acted, directly or indirectly, as a broker,
finder, financial adviser or in such other capacity for or on behalf of Buyer in
connection with the transactions described in this Agreement in any manner which
would entitle such Person to any fee or commission in connection with this
Agreement or the transactions described in this Agreement.
5.3.6            OFAC.  Neither Buyer nor any of its respective Affiliates is
(a) listed on the Specially Designated Nationals and Blocked Persons List or any
other similar list maintained by the Office of Foreign Assets Control,
Department of the Treasury or the Department of Foreign Affairs and
International Trade (Canada), pursuant to any authorizing statute, executive
order or regulation, (b) a “specially designated global terrorist” or other
Person listed on Appendix A to Chapter V of 31 C.F.R., as the same has been from
time to time updated and amended; or (c) a Person either (i) included within the
term “designated national” as defined in the Cuban Assets Control Regulations,
31 C.F.R. Part 515, or (ii) designated under Sections 1(a), 1(b), 1(c) or 1(d)
of Executive Order No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001),
or (d) a Person similarly designated under any related enabling legislation or
any other similar Executive Orders.
5.3.7            NO VIOLATION OF ANTI-TERRORISM LAWS.  None of Buyer’s property
or interests is subject to being “blocked” under any Anti-Terrorism Laws, and
neither Buyer nor any Person holding any direct or indirect interest in Buyer is
in violation of any Anti-Terrorism Laws.
5.3.8            ERISA.  Buyer is not acquiring the Property with the assets of
an “employee benefit plan” as defined in Section 3(3) of ERISA.
5.4            KNOWLEDGE OF INACCURACY.  Notwithstanding the foregoing, if
Seller has knowledge prior to the Closing of a breach of any representation or
warranty made by Buyer in this Agreement and Seller nevertheless elects to
proceed to Closing, such representation or warranty by Buyer shall be deemed to
be qualified or modified to reflect Seller’s knowledge of such breach; however,
such knowledge will not relieve Buyer of an intentional or knowing breach when
made of any of its representations and warranties contained in this Agreement or
in the conveyance documents delivered by Buyer pursuant hereto or thereto.
ARTICLE VI
CONDITION OF THE PROPERTY
6.1            PROPERTY SOLD “AS IS”.  BUYER ACKNOWLEDGES AND AGREES THAT EXCEPT
AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND/OR IN ANY OF THE DOCUMENTS
DELIVERED AT CLOSING, (a) THE PURCHASE OF THE PROPERTY SHALL BE ON AN “AS IS,”
“WHERE IS,” “WITH ALL FAULTS” BASIS, SUBJECT TO WEAR AND TEAR FROM THE EFFECTIVE
DATE OF THIS AGREEMENT UNTIL THE CLOSING DATE, AND (b) NEITHER SELLER NOR ANY OF
ITS AFFILIATES HAS ANY OBLIGATION TO REPAIR ANY DAMAGE TO OR DEFECT IN THE
PROPERTY, REPLACE THE PROPERTY OR OTHERWISE REMEDY ANY MATTER AFFECTING THE
CONDITION OF THE PROPERTY.
EXCEPT FOR THE SELLER REPRESENTATIONS IN SECTION 5.1 AND ELSEWHERE IN THE SELLER
DOCUMENTS DELIVERED AT CLOSING, BUYER IS NOT RELYING AND HAS NOT RELIED ON
SELLER OR ANY OF ITS AFFILIATES, OR ANY OF THEIR RESPECTIVE OFFICERS, MEMBERS,
PARTNERS, DIRECTORS, SHAREHOLDERS, AGENTS, ATTORNEYS, EMPLOYEES, OR
REPRESENTATIVES AS TO (I) THE QUALITY, NATURE, ADEQUACY, OR PHYSICAL CONDITION
OF THE PROPERTY, INCLUDING, BUT NOT LIMITED TO THE STRUCTURAL ELEMENTS,
FOUNDATIONS, ROOFS, APPURTENANCES, ACCESS, LANDSCAPING, PARKING FACILITIES,
ELETRICAL, MECHANICAL, HVAC, PLUMBING, SEWAGE OR UTILITY SYSTEMS, FACILITIES, OR
APPLICANCES AT THE REAL PROPERTY, OR ANY PORTION OTHEREOF, (II) THE
QUALITY,NATURE, ADQUACY, OR PHYSICAL CONDITION OF SOILS OR GROUND WATER AT THE
REAL PROPERTY, (III) THE EXISTENCE, QUALITY, NATURE, ADEQUACY, OR PHYSICAL
CONDITION OF ANY UTILITY SERVING THE REAL PROPERTY, (IV) THE AD VALOREM TAXES
NOW OR HEREAFTER PAYABLE ON THE PROPERTY AND THE VALUATION OF THE PROPERTY FOR
AD VALOREM TAX PURPOSES, (V) THE DEVELOPMENT POTENTIAL OF THE REAL PROPERTY OR
THE HABITABILITY, MERCHANTABILITY, FITNESS, SUITABILITY, OR ADEQUACY OF TE REAL
PROPERTY, OR ANY PORTIONOF THE REAL PROPERTY, FOR ANY PARTICULAR USE OR PUPOSE,
(VI) THE ZONING OR OTHER LEGAL STATUS OF THE REAL PROPERTY, (VII) THE COMPLIANCE
BY THE  REAL PROPERTY, OR ANY PORTION OF THE REAL PROPERTY, OR THE OPERATIONS
CONDUCTED ON OR AT THE REAL PROPERTY, WITH ANY LEGAL REQUIREMENTS OR COVENANTS,
CONDITIONS, OR RESTRICTIONS APPLICABLE TO THE REAL PROEPRTY, (VIII) THE QUALITY
OF ANY LABOR OR MATERIALS RELATING IN ANY MANNER TO THE PROPERTY, OR ANY LABOR
OR MATERIALS RELATING IN ANY MANNER TO THE PROPERTY, OR (IX) EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THIS AGREEMENT, THE CONDITION OF TITLE TO THE PROPERTY OR
THE NATURE, STATUS, AND EXTENT OF ANY RIGHT-OF-WAY, LEASE, RIGHT OF REDEMTPION,
POSSESSION, LIEN, ENCUMBRANCE, LICENSE, RESERVATION, COVENANT, CONDITION,
RESTRICTION OR ANY OTHER MATTER AFFECTING TITLE TO THE PROPERTY.
AS A MATERIAL PART OF THE CONSIDERATION TO SELLER FOR THE SALE OF THE HOTEL
HEREUNDER, EXCEPT AS MAY BE OTHERWISE EXPRESSLY SET FORTH HEREIN, BUYER HEREBY
WAIVES AND RELINQUISHES, AND RELEASES SELLER, EXISTING MANAGER, AND ALL OF
SELLER’S AND EXISTING MANAGER’S OFFICERS, DIRECTORS, SHAREHOLDERS, INVESTORS,
MEMBERS, EMPLOYEES, AND AGENTS (COLLECTIVELY FOR PURPOSES OF THIS PARAGRAPH
ONLY, “SELLER RELEASE PARTIES”) FROM ANY AND ALL CLAIMS AND REMEDIES (INCLUDING,
WITHOUT LIMITATION, ANY RIGHT OF RESCISSION) AGAINST SELLER RELEASE PARTIES OR
ANY OF THEM BASED DIRECTLY OR INDIRECTLY ON (A) ANY PAST, PRESENT, OR FUTURE
CONDITION OF THE HOTEL, INCLUDING, WITHOUT LIMITATION, THE RELEASE OR PRESENCE
OF ANY HAZARDOUS SUBSTANCES OR (B) ANY NONINTENTIONAL MISREPRESENTATION, OR
FAILURE TO DISCLOSE TO BUYER ANY INFORMATION REGARDING THE HOTEL (INCLUDING,
WITHOUT LIMITATION, ANY DEFECTIVE, HAZARDOUS, OR UNLAWFUL CONDITION OF WHICH
SELLER SHOULD BE AWARE, WHETHER OR NOT SUCH CONDITION REASONABLY COULD HAVE BEEN
DISCOVERED BY BUYER THROUGH AN INSPECTION OF THE HOTEL OR THE PROPERTY RECORDS
MADE AVAILABLE TO BUYER FOR INSPECTION DURING THE DUE DILIGENCE PERIOD OR
AVAILABLE IN THE RECORDS OF ANY GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER
THE PROPERTY).  SUBJECT TO ANY LIMITATIONS EXPRESSLY SET FORTH IN THIS
AGREEMENT, THE FOREGOING RELEASE SHALL NOT EXTEND TO (AND SHALL EXPRESSLY
EXCLUDE) CLAIMS ARISING FROM (I) SELLER’S FRAUD, AND (II) SELLER’S BREACH OF ITS
EXPRESS REPRESENTATIONS AND WARRANTIES, COVENANTS, AND OBLIGATIONS (INCLUDING
INDEMNITY OBLIGATIONS) SET FORTH IN THIS AGREEMENT.  BUYER UNDERSTANDS THAT SUCH
WAIVER AND RELEASE INCLUDES STATUTORY AS WELL AS “COMMON LAW” AND EQUITABLE
RIGHTS AND REMEDIES AND THAT IT COVERS POTENTIAL CLAIMS OF WHICH BUYER MAY BE
CURRENTLY UNAWARE OR UNABLE TO DISCOVER.  BUYER ACKNOWLEDGES THAT THE FOREGOING
WAIVER AND RELEASE IS OF MATERIAL CONSIDERATION TO SELLER IN ENTERING INTO THIS
AGREEMENT, THAT BUYER’S COUNSEL HAS ADVISED BUYER OF THE POSSIBLE LEGAL
CONSEQUENCES OF MAKING SUCH WAIVER AND RELEASE AND THAT BUYER HAS TAKEN INTO
ACCOUNT, IN AGREEING TO PURCHASE THE HOTEL AT THE PURCHASE PRICE SPECIFIED
HEREIN, SELLER’S DISCLAIMER OF ANY WARRANTIES AND REPRESENTATIONS REGARDING THE
HOTEL OTHER THAN THOSE EXPRESSLY SET FORTH HEREIN.
6.2            DISCLAIMER OF SELLER REPRESENTATIONS AND WARRANTIES.
6.2.1              Except as specifically stated in Section 5.1 and elsewhere in
the Seller Documents delivered at Closing, neither Seller nor any of Seller
Indemnitees is making or shall be deemed to have made any express or implied
representation or warranty of any kind or nature as to the Property, the
Business or any of the transactions contemplated in this Agreement, including,
without limitation, (a) the financial status of the Property or the Business,
including without limitation, income or expenses generated, paid or incurred in
connection with the Property or the Business, (b) the nature, physical or
environmental condition, safety or any other aspect of the Property or the
Business or the Property’s or the Business’s compliance with applicable laws,
ordinances, rules and regulations, including, without limitation, zoning
ordinances, building codes (including, without limitation, the Americans With
Disabilities Act) and environmental, hazardous material, natural hazards and
endangered species statutes, (c) the accuracy or completeness of any information
or data provided or to be provided by Seller or any Seller Indemnitees,
including, without limitation, copies of any reports or documents prepared for
Seller or any Seller Indemnitees whether by third parties or otherwise which may
be included with such information, or (d) any other matter relating to the
Property, the Business or Seller.  Without limiting the foregoing, Buyer hereby
acknowledges that, except as expressly provided in Section 5.1 and elsewhere in
the Seller Documents delivered at Closing, the Property and the Business will be
sold to Buyer “AS IS,” “WHERE IS” and “WITH ALL FAULTS” and except for the
express Seller representations and warranties contained in Section 5.1, there
are no representations and/or warranties, express or implied, made by Seller or
any Seller Indemnitees in connection with the transactions contemplated in this
Agreement.  Buyer acknowledges and agrees that (i) Buyer shall rely upon Buyer’s
own due diligence in determining whether the Property and the Business are
suitable for purchase by Buyer; (ii) Buyer has been given a reasonable
opportunity to inspect and investigate the Property and the Business and all
aspects relating thereto, either independently or through agents and experts of
Buyer’s choosing; (iii) Buyer is acquiring the Property and the Business based
exclusively upon Buyer’s own investigations and inspections thereof; (iv) Seller
has no obligation to repair or correct any facts, circumstances, conditions or
defects or compensate Buyer therefor; and (v) by reason of all of the foregoing,
Buyer shall assume the full risk of any loss or damage occasioned by any fact,
circumstance, condition or defect pertaining to the Property and the Business. 
Buyer further acknowledges that:
(a)              Buyer acknowledges and agrees that it has, or by the expiration
of the Due Diligence Period will have, with the assistance of such experts as
Buyer has deemed appropriate, made its own independent investigations and
studies, including without limitation, a physical and environmental inspection,
respecting the Property, the Business and all aspects thereof, including without
limitation hazardous materials and endangered species, and it will be relying
entirely thereon and on the advice of its counsel, advisers and consultants
concerning the Property and the Business.  Buyer is not relying and shall not
rely on any investigation, study, projection or other information, economic,
physical, environmental or otherwise, prepared by Seller or any Seller
Indemnitees;
(b)              Buyer acknowledges that Seller makes no representation whether
or not the Title Company will issue a title insurance policy at the Closing in
any particular form or whether or not the Title Company will raise any
additional exceptions to title at any time, omit any exceptions to title or
issue any endorsements to the title insurance policy to be issued at the
Closing, regardless of any information contained in the Commitment or otherwise
disseminated prior to the Closing;
(c)              Buyer acknowledges and agrees that it has, or by the expiration
of the Due Diligence Period will have, with the assistance of such experts as
Buyer has deemed appropriate, reviewed all instruments, records and documents
concerning the Property and the Business which Buyer deems appropriate or
advisable to review in connection with the purchase of the Property and the
Business;
(d)              Buyer acknowledges and agrees that it has, or by the expiration
of the Due Diligence Period will have, with the assistance of such experts as
Buyer has deemed appropriate, examined and investigated the status of all
circumstances concerning the zoning, land use controls, required permits,
building code compliance, environmental, hazardous material and endangered
species regulations and condition and other matters respecting the Property and
the Business.  Seller makes no representation or warranty regarding the
permitted use of the Property.  In particular, Seller makes no representation or
warranty that the Property may continue to be used for its present uses, that
the Property complies with any ordinances, codes or regulations or were or are
properly permitted, the condition of or rights to ingress, egress or access to
and from the Property, or the condition of or any rights respecting the water
courses traversing the Property;
(e)              Buyer acknowledges and agrees that it has, or by the expiration
of the Due Diligence Period will have, with the assistance of such experts as
Buyer has deemed appropriate, determined the assignability of any documents or
agreements to be assigned hereunder as part of the Property;
6.3            SURVIVAL.  This Article VI shall survive the Closing as well as
the termination of this Agreement.
ARTICLE VII
COVENANTS
7.1            CONFIDENTIALITY.
7.1.1            PUBLIC ANNOUNCEMENTS.  Seller and Buyer shall not make any
public announcement about this Agreement or any of the transactions contemplated
hereunder; provided, however, that a Party shall have the right to make a public
announcement (a) at Closing regarding the transactions described herein,
provided that Seller and Buyer shall approve the form and substance of any such
public announcement (which approval shall not be unreasonably withheld,
conditioned or delayed), or (b) as required under Applicable Law, in which case
no such approval by any other Party shall be required.
7.1.2            DISCLOSURE OF CONFIDENTIAL INFORMATION.  Seller and Buyer shall
keep confidential and not make any public announcement or disclose to any Person
the existence or any terms of this Agreement or any information disclosed by the
Inspections, the Seller Due Diligence Materials, the Buyer Due Diligence
Materials or any other documents, materials, data or other information
respecting the Property or the Business which is not generally known to the
public (the “Confidential Information”).  Notwithstanding the foregoing, Seller
and Buyer shall be permitted to (a) disclose any Confidential Information to the
extent required under Applicable Law or court order; and (b) disclose any
Confidential Information to any Person on a “need to know” basis, such as their
respective shareholders, members, partners, trustees, beneficiaries, directors,
officers, employees, attorneys, consultants, engineers, surveyors, lenders,
investors, managers, franchisors and such other Persons whose assistance is
required to consummate the transactions described in this Agreement; provided,
however, that Seller or Buyer, as the case may be, shall (1) advise such Person
of the confidential nature of such Confidential Information, and (2) use
commercially reasonable efforts to cause such Person to maintain the
confidentiality of the Confidential Information.  This Section 7.1.2 shall
survive the Closing or termination of this Agreement.
7.2            CONDUCT OF THE BUSINESS.
7.2.1            OPERATION IN ORDINARY COURSE OF BUSINESS.  From and after the
date the Due Diligence Period ends until the Closing, Seller shall conduct the
Business in the Ordinary Course of Business, including, without limitation
(a) maintaining the inventories of FF&E, OS&E, F&B and Retail Merchandise at the
Property at levels maintained in the Ordinary Course of Business; (b) performing
maintenance and repairs for the Real Property and tangible Personal Property in
the Ordinary Course of Business subject to any loss by casualty or condemnation;
(c) maintaining insurance coverages consistent with Seller’s then-current risk
management policies; and (d) advertising and marketing the Hotel and accepting
Bookings in the Ordinary Course of Business.
7.2.2            CONTRACTS.  From and after the date the Due Diligence Period
ends until the Closing, Seller shall not, without Buyer’s prior written consent,
which shall not be unreasonably withheld, conditioned or delayed (a) amend,
extend, renew or terminate any Tenant Leases, Material Contracts or Licenses and
Permits, except in the Ordinary Course of Business; or (b) enter into any new
Tenant Leases, Material Contracts, unless the new Tenant Leases or Material
Contracts are terminable by Seller, at no cost or expense to Buyer, at or before
the Closing.
7.3            LICENSES AND PERMITS.  Except as otherwise set forth herein,
Buyer shall be solely responsible for obtaining the transfer of all
transferrable Licenses and Permits or the issuance of new licenses and permits,
including, without limitation, the licenses and permits required for the sale
and service of alcoholic beverages at the Property (the “Liquor License”). 
Buyer, at its cost and expense, shall submit all necessary applications and
other materials to the appropriate Governmental Authority and take such other
actions to effect the transfer of Licenses and Permits or issuance of new
licenses and permits, including, without limitation, the Liquor License, prior
to the Closing Date, and Seller shall use good faith efforts, to cooperate with
Buyer to cause the Licenses and Permits to be transferred or new licenses and
permits or interim licenses and permits to be issued to Buyer at no (other than
de minimus) cost or expense to Seller, except for any cost or expense which
Buyer agrees, in writing, to reimburse Seller.  Notwithstanding anything to the
contrary in this Section 7.3, Buyer shall not communicate, file any application
or otherwise commence any procedure or proceeding with any Governmental
Authority for the transfer of any Licenses or Permits or issuance of new
licenses and permits, or post any notices at the Property or publish any notices
required for the transfer of the Licenses or Permits or issuance of new licenses
and permits or interim licenses and permits, including, without limitation, the
Liquor License, prior to the expiration of the Due Diligence Period.  If this
Agreement is terminated and Buyer has filed an application or otherwise
commenced the processing of obtaining new licenses and permits, Buyer shall
withdraw all such applications and cease all other activities respecting such
new licenses and permits.  If Buyer is unable to obtain the Liquor License for
the Property prior to Closing, Seller or holder of the Liquor License, as the
case may be, and Buyer, shall, if permitted in accordance with all Applicable
Laws enter into an interim beverage management agreement pursuant to which
Seller or the holder of the existing Liquor License, as the case may be, shall
manage the purchase, sale and service of alcoholic beverages at the Property, to
the extent permitted under Applicable Law, in accordance with the terms and
conditions of an interim beverage services agreement until such time as a new
liquor license and applicable permits for sale and service of alcoholic
beverages has been obtained by Buyer.  Seller and Buyer will cooperate during
the Due Diligence Period to determine whether an interim beverage services
agreement is permitted under Applicable Laws, and if not, any possible solution
approved by both Seller and Buyer whereby alcoholic beverages can continue to be
served at the Hotel until a new liquor license and applicable permits can be
obtained.  The parties will use good faith efforts to negotiate the terms and
provisions of the interim beverage services agreement or other appropriate
agreement prior to expiration of the Due Diligence Period.  If such an agreement
is not approved by both Buyer and Seller prior to expiration of the Due
Diligence Period, then either party shall have the right to terminate this
Agreement by written notice to the other party delivered prior to the date that
the parties agree as to the terms and conditions of such an agreement.  A
written notice to terminate by either party pursuant to this Section 7.3 shall
be treated as a notice by Buyer to terminate and shall be governed by Section
14.20.  .
7.4            EMPLOYEES.
7.4.1            TERMINATION AND REHIRING OF EMPLOYEES.  Unless Buyer contracts
with Existing Manager to continue management of the Hotel, as and to the extent
Buyer desires to employ any Employee, Seller shall cause each Employer to
terminate the employment of such Employee effective as of the Closing; provided,
however, Buyer (or its manager) shall offer employment to Employees at Buyer’s
discretion, but in no event less than a sufficient number of terminated
Employees on such terms and conditions as is necessary to prevent Seller
Indemnitees from incurring any Indemnification Loss under the WARN Act
respecting the Employees.  Buyer shall defend, indemnify and hold harmless
Seller Indemnitees in accordance with Article X from and against any
Indemnification Loss incurred by Seller Indemnitees as a result of Buyer’s
failure to offer employment to a sufficient number of terminated Employees as
provided herein.
7.4.2            WARN ACT.  The Buyer (or its manager) shall not, at any time
prior to ninety (90) days after the Closing Date, effectuate a “plant closing”
or “mass layoff,” as those terms are defined in the WARN Act, affecting in whole
or in part any site of employment, facility, operating unit or Employee or take
any other act or omit to take any act that would in any way create potential
liability for Seller or Employer under the WARN Act.  In addition, the Buyer
shall provide a full defense to, and indemnify Seller and Employer (which is a
third party beneficiary of this Section 7.4.2) for any Losses which Seller or
Employer may incur in connection with any suit or claim of violation brought
against or affecting Seller or Employer under the WARN Act for any actions taken
by the Buyer (or its manager or any of its or its manager’s Affiliates) with
regard to any site of employment, facility, operating unit or employee affected
by this Agreement subsequent to the Closing Date.
7.4.3            SHADOW MANAGEMENT.  Unless Seller or an Affiliate of Seller
will be the hotel manager after the Closing, then solely for the purpose of
assisting Buyer in connection with Buyer’s transition to ownership and
replacement of the Hotel’s manager upon the Closing, Seller shall permit Buyer,
its operating lessee, or the new Hotel manager to establish and maintain a
“shadow management operation” respecting the Hotel comprised of no more than six
(6) individuals within the seven (7) calendar days preceding the Closing Date;
provided, however, that the shadow management operation and employees (a) shall
not unreasonably interfere with the normal management and operation of the
Hotel, and (b) shall not be deemed to have assumed management responsibilities
of the Hotel prior to the Closing by virtue of any shadow management operation. 
Seller shall otherwise use its reasonable efforts to assist and cause Existing
Manager to use reasonable efforts to assist, Buyer, its operating lessee, and
its Hotel manager in a smooth transition of ownership and operation of the
Hotel.
7.4.4            SURVIVAL.  This Section 7.4 shall survive the Closing as well
as the termination of this Agreement.
7.5            BOOKINGS.  Buyer shall honor all Bookings made prior to the
Closing Date for any period on or after the Closing Date.  This Section 7.5
shall survive the Closing as well as the termination of this Agreement.
7.6            NOTICES AND FILINGS.  Seller and Buyer shall use commercially
reasonable efforts to cooperate with each other (at no cost or expense to the
Party whose cooperation is requested) to provide written notice to any Person
under any Tenant Leases, Contracts, Licenses and Permits, and to effect any
registrations or filings with any Governmental Authority or other Person,
regarding the change in ownership of the Property or the Business.  This Section
7.6 shall survive the Closing as well as the termination of this Agreement.
7.7            ACCESS TO INFORMATION.  After Closing, Buyer shall provide to the
officers, employees, agents and representatives of Seller Indemnitees reasonable
access to: (a) the Books and Records respecting the Property; (b) the Property;
and (c) the employees at the Property, for any purpose that is commercially
necessary (including, without limitation, to prepare any documents required to
be filed by Seller or any of its Affiliates under Applicable Law) to
investigate, evaluate and defend any claim, charge, audit, litigation or other
proceeding made by any Person or insurance company involving Seller or any of
its Affiliates.  Buyer, at its cost and expense, shall retain all Books and
Records respecting the Property for a period of seven (7) years after the
Closing Date.  This Section 7.7 shall survive the Closing as well as the
termination of this Agreement.
7.8            COMPLIANCE WITH SEC REPORTING REQUIREMENTS. For a period of time
commencing on the Effective Date and continuing until the earlier of the
termination of this Agreement or the first anniversary of the Closing Date,
Seller shall provide, and shall direct its accountants to provide, at Buyer’s
sole cost and expense, Buyer and its representatives with reasonable access to
information relating to the Property, which information is relevant and
reasonably necessary, in the reasonable opinion of the outside accountants
selected by Buyer, to enable Buyer and Buyer’s outside accountants to prepare
and file financial statements, pro formas and any and all other information in
compliance (at Buyer’s cost) with any or all of: (a) Regulation S-X of the SEC;
and (b) any registration statement, 424(b) prospectus, report or disclosure
statement filed with the SEC by or on behalf of Buyer. Seller shall reasonably
cooperate with Buyer, at Buyer’s cost, to cause any SEC audit requirements to be
completed and delivered to Buyer within a reasonable time period to ensure that
all SEC filing requirements are met. Seller shall also provide and/or shall
cause its accountants, as applicable, to provide to Buyer’s outside accountants
an engagement letter (with cost to be borne by Buyer), and a signed
representation letter which would be sufficient to enable an independent public
accountant to render an opinion on the financial statements related to the
Property.  This Section 7.7 shall survive the Closing
7.9            FURTHER ASSURANCES.  From the Effective Date until the expiration
or earlier termination of this Agreement, Seller and Buyer shall use
commercially reasonable efforts to take, or cause to be taken, all actions, and
to do, or cause to be done, all things, necessary, proper or advisable to
consummate the transactions described in this Agreement, including, without
limitation (a) obtaining all necessary consents, approvals and Authorizations
required to be obtained from any Governmental Authority or other Person under
this Agreement or Applicable Law; and (b) effecting all registrations and
filings required under this Agreement or Applicable Law.  After Closing, Seller
and Buyer shall use commercially reasonable efforts (at no cost or expense to
such Party, other than any de minimis cost or expense or any cost or expense
which the requesting Party agrees in writing to reimburse) to further effect the
transactions contemplated by this Agreement.  The immediately preceding sentence
of this Section 7.9 shall survive the Closing as well as the termination of this
Agreement.
7.10            WATER REMEDIATION.  Seller has had a consultant study a moisture
problem in the Hotel to determine its causes, and the consultant has recommended
various actions to be taken to remediate the issue.  Seller makes no
representation or warranty as to the work conducted by the consultant nor as to
the report or any findings or recommendations in the report.  A copy of the
consultant’s report was provided to Buyer for review.  Seller and Buyer agree
that Seller will fund certain actions recommended by the consultant,
collectively referred to as the “Water Remediation Work”, the payment for which
is described in Section 7.11  The Water Remediation Work will consist of (a)
removing moisture-contaminated gypsum board on either side of exterior concrete
column for room walls that directly butt up against an exterior window wall, (b)
while gypsum board is removed, installing moisture stops or closures at exterior
concrete columns to impede air flow between floor levels, including between the
first and second floors of the building in which the Hotel is located and
between floors, if any, that are below the first floor of the building, (c)
installing new gypsum board where moisture-contaminated gypsum board was
removed, and (d) any other work agreed upon by Buyer and Seller to prevent
moisture penetration of the Hotel from the restaurants located below it.
7.11            COST OF WATER REMEDIATION WORK; COST OF PIP; POSSIBLE CREDIT
AGAINST THE PURCHASE PRICE.
7.11.1            POSSIBLE CREDIT AGAINST THE PURCHASE PRICE.  Buyer shall be
entitled to a credit against the Purchase Price at Closing for the amount by
which the sum of (a) the estimated cost of completing the Water Remediation Work
and (b) the estimated cost of completing the work described in the PIP that is
either (a) required to be completed by the first (1st) anniversary of the
Effective Date, or (b) described in the PIP as Phase 1 work (collectively, the
“Phase 1 PIP Work”), each as determined pursuant to Section 7.11.2, exceeds One
Million Five Hundred Thousand Dollars ($1,500,000.00).
7.11.2            ESTIMATED COST OF WATER REMEDIATION WORK AND PHASE 1 PIP
WORK.  Within twenty (20) days after the PIP has been approved by Franchisor,
Seller, and Buyer, Seller and Buyer will each obtain from a qualified general
contractor a detailed bid for the contract price at which the general contractor
would enter into a fixed price contract (including contingencies, but without
allowances) with Buyer after the Closing for completion of the Water Remediation
Work and Phase 1 PIP Work on a turn key basis and deliver a copy of the bid to
the other Party. Within five (5) Business Days after delivery of the bids, the
Parties shall review together the two bids in order to determine any adjustments
necessary to make a like-kind comparison of them and agree upon the amount of
each adjusted bid.  If the higher adjusted bid is less than or equal to 110% of
the lower adjusted bid, the average of the two adjusted bids will be the
estimated cost of completing the Water Remediation Work and Phase 1 PIP Work for
purposes of determining the credit amount, if any, under Section 7.11.1.  If the
higher adjusted bid is more than 110% of the lower adjusted bid, the Parties
shall use best efforts to mutually agree upon an adjusted bid. Each Party shall
act with due diligence under this Section 7.11.2 with the objective of
determining the credit amount by the end of the Due Diligence Period.  If the
credit amount has not been determined by the end of the Due Diligence Period,
Buyer may by delivering notice to Seller and Escrow Holder on or before the then
scheduled expiration date of the Due Diligence Period elect to extend the Due
Diligence Period one-time for up to fifteen (15) days to allow more time for the
credit to be determined.  This extension of the Due Diligence Period shall be in
addition to any other extensions provided for in this Agreement.  If the credit
amount has not been determined by the end of the Due Diligence Period, and Buyer
elects to proceed with the purchase, then the credit amount, if any, shall be
based upon the original bid submitted by the general contractor selected by
Seller, subject to any adjustments to it agreed upon by Seller and Buyer.  If
any Water Remediation Work needs to be done before the Closing to avoid
additional damage or mold or to protect the health and safety of Hotel patrons,
Seller will proceed with due diligence to perform the necessary work at Seller’s
reasonable discretion.  Seller will pay at or prior to Closing the cost of the
work it performs prior to the Closing but the amount expended by Seller will
directly reduce the previously agreed upon Buyer’s credit.
7.11.3            ALLOWANCE WORK.  If the bid(s) used to determine the amount,
if any, of the credit against the Purchase Price contains any allowance items
(by way of example, if the amount of gypsum board that will need to be removed
is not known at the time of bidding and is included in the bid as an allowance
item), then if based upon the actual amount of work needed to be done, the
actual cost of  the allowance item turns out to be more or less than the
allowance included in the bid, Buyer shall bear any additional cost or receive
the benefit of any reduced cost, and the amount of the credit against the
Purchase Price shall not be recalculated.
7.11.4            ACCESS TO AREAS OUTSIDE THE PROPERTY.  The Parties acknowledge
that parts of the Water Remediation Work affect areas of the building in which
the Hotel is located that are outside the Hotel or may require access to areas
of the building outside the Hotel.  The parties will collectively work together
to arrange for or enter into an agreement with third parties granting the
contractor access to parts of the building outside the Hotel as necessary to
complete the Water Remediation Work.  If such an agreement is not approved by
both Buyer and Seller prior to expiration of the Due Diligence Period, then
either party shall have the right to terminate this Agreement by written notice
to the other party delivered prior to the date that the parties agree as to the
terms and conditions of such an agreement.  A written notice to terminate by
either party pursuant to this Section 7.3 shall be treated as a notice by Buyer
to terminate and shall be governed by Section 14.20.
ARTICLE VIII
PRORATIONS AND EXPENSES
8.1            CLOSING STATEMENT.  No later than three (3) Business Days prior
to the Closing, the Parties, through their respective employees, agents or
representatives, jointly shall make such examinations, audits and inventories of
the Property as may be necessary to make the adjustments and prorations to the
Purchase Price as set forth in Section 8.2 and Section 8.3 or any other
provisions of this Agreement.  Based upon such examinations, audits and
inventories, the Parties jointly shall prepare, prior to the Closing, a closing
statement (the “Closing Statement”), which shall set forth their best estimate
of the amounts of the items to be adjusted and prorated under this Agreement. 
Each Closing Statement shall be approved and executed by the Parties at the
Closing, and such adjustments and prorations shall be final respecting the items
set forth in the Closing Statement, except to the extent any such items shall be
reprorated after the Closing as expressly set forth in Section 8.2.
8.2            PRORATIONS.  The items of revenue and expense set forth in this
Section 8.2 shall be prorated between the Parties (the “Prorations”) as of
11:59 p.m. on the day preceding the Closing Date (the “Cut-Off Time”), or such
other time expressly provided in this Section 8.2, so that the Closing Date is a
day of income and expense for Buyer.  The provisions of this Section 8.2 shall
survive Closing as well as the termination of this Agreement and are subject to
the following terms and conditions:
8.2.1            TAXES.  All real property, personal property, annual
installments of special assessments, and similar Taxes shall be prorated as of
the Cut-Off Time between Seller and Buyer.  If the amount of any Taxes is not
ascertainable on the Closing, the proration for the Taxes shall be based on the
most recent available bill; provided, however, that after the Closing, Seller
and Buyer shall reprorate the Taxes and pay any deficiency in the original
proration to each Party to which such deficiency is owed promptly upon receipt
of the actual bill for the relevant taxable period.
8.2.2            UTILITY SERVICES.  All utility services shall be prorated as of
the Cut-Off Time between Seller and Buyer.  The Parties shall use commercially
reasonable efforts to obtain readings for all utilities as of the Cut-Off Time. 
If readings cannot be obtained as of the Closing Date, the cost of such
utilities shall be prorated between Seller and Buyer by estimating such cost on
the basis of the most recent bill for such service; provided, however, that
after the Closing, the Parties shall reprorate the amount for such utilities and
pay any deficiency in the original proration to each Party to which such
deficiency is owed promptly upon receipt of the actual bill for the relevant
billing period, which obligation shall survive the Closing as well as the
termination of this Agreement.  Seller shall receive a credit for all fuel
stored at its Property based on Seller’s cost for such fuel.  Seller shall
receive a credit for all deposits transferred to Buyer or which remain on
deposit for the benefit of Buyer respecting such utility contracts.
8.2.3            PREPAID RESERVATIONS, ETC.  Buyer shall receive a credit for
prepaid reservations, advance room deposits, and any other form of deposits for
Bookings scheduled to occur on or after the Closing, except to the extent such
deposits are transferred to Buyer.  Buyer shall receive a credit in the amount
of any outstanding gift certificates, vouchers, coupons, trade credits,
tradeouts, barter arrangement or other discounted or free services or
accommodations that are scheduled or otherwise available to be made on or after
the Closing Date in the amount of any excess of the aggregate value thereof over
Twenty Thousand Dollars ($20,000).  For the sake of clarity, discounted rates
agreed to with patrons in the ordinary course of business to gain their
patronage and complimentary guest rooms and services provided in the ordinary
course of business and consistent with hospitality industry standards for
purposes of promoting the Hotel shall not be charged against the Twenty Thousand
Dollar ($20,000) amount.
8.2.4            CONTRACTS.  Any amounts prepaid, accrued or due and payable
under the Contracts assumed by Buyer at Closing (other than for utilities which
proration is addressed separately in Section 8.2.2) shall be prorated as of the
Cut-Off Time between Seller and Buyer, with Seller being credited for amounts
prepaid for periods following Closing, and Buyer being credited for amounts
accrued and unpaid.  Buyer shall receive a credit for all deposits held by
Seller under the Contracts (together with any interest thereon) which are not
transferred to Buyer, and Buyer thereafter shall be obligated to refund or apply
such deposits in accordance with the terms of the Contracts.  At Closing, Seller
shall receive a credit for all deposits made by Seller under the Contracts
(together with any interest earned thereon) which are transferred to Buyer or
remain on deposit for the benefit of Buyer.
8.2.5            LICENSES AND PERMITS.  All amounts prepaid, accrued or due and
payable under any Licenses and Permits transferred to Buyer shall be prorated as
of the Cut-Off Time between Seller and Buyer.  At Closing, Seller shall receive
a credit for all deposits made by Seller under the Licenses and Permits
(together with any interest thereon) which are transferred to Buyer or which
remain on deposit for the benefit of Buyer.
8.2.6            RESTAURANTS AND BARS.  Seller shall close out the transactions
in the restaurants and bars at the Property as of the regular closing time for
such restaurants and bars during the night in which the Cut-Off Time occurs and
retain all monies collected as of the Closing, and Buyer shall be entitled to
any monies collected from the restaurants and bars thereafter.
8.2.7            VENDING MACHINES.  Seller shall remove all monies from all
vending machines, laundry machines, pay telephones and other coin operated
equipment owned or leased by Seller as of the Cut-Off Time and shall retain all
monies collected therefrom as of the Cut-Off Time, and Buyer shall be entitled
to any monies collected therefrom after the Cut-Off Time.
8.2.8            TRADE PAYABLES.  Except to the extent an adjustment or
proration is made under another subsection of this Section 8.2, (a) Seller shall
pay in full prior to the Closing all amounts payable to vendors or other
suppliers of goods or services for the Business (the “Trade Payables”) which are
due and payable as of the Closing, Date for which goods or services have been
delivered to the Hotel prior to the Closing, and (b) Buyer shall receive a
credit on the Final Closing Statement for the amount of such Trade Payables
which have accrued, but are not yet due and payable as of the Closing Date, and
Buyer shall pay all such Trade Payables accrued as of the Closing Date when such
Trade Payables become due and payable; provided, however, Seller and Buyer shall
reprorate the amount of credit for any Trade Payables and pay any deficiency in
the original proration to the other Party promptly upon receipt of the actual
bill for such goods or services.  Seller shall receive a credit for all advance
payments or deposits made respecting FF&E, OS&E, F&B and Retail Merchandise
ordered in the Ordinary Course of Business (in excess of normal and customary
levels of FF&E, OS&E, Retail Merchandise and/or F&B), but not delivered to the
Hotel prior to the Closing Date, and Buyer shall receive a credit for the cost
of FF&E, OS&E, Retail Merchandise and F&B to the extent the levels thereof are
less than normal and customary.
8.2.9            FUNCTION REVENUES.  Revenues from conferences, receptions,
catering, meetings and other functions occurring in any conference, banquet or
meeting rooms at the Property, including usage charges and related taxes, food
and beverage sales, valet parking charges, equipment rentals and
telecommunications charges (collectively, “Function Revenues”), shall be
allocated between Seller and Buyer, based on when the function therein
commenced, with (a) one-day functions commencing prior to the Cut-Off Time being
allocated to Seller; (b) one-day functions commencing after the Cut-Off Time
being allocated to Buyer; and (c) multi-day functions being allocated between
Seller and Buyer according to the number of days of the function occurring
before the Cut-Off Time and the number of days of the function occurring after
the Cut-Off Time.
8.2.10            HOUSE BANKS.  Subject to the provisions for this Agreement
regarding deposits, Seller shall receive a credit on the Final Closing Statement
for all cash on hand at the Hotel or on deposit in any house bank at the Hotel
prior to the Closing which monies shall remain on deposit for the benefit of
Buyer.
8.2.11            TENANT LEASES.  Any rents and other amounts prepaid, accrued
or due and payable under the Tenant Leases shall be prorated as of the Cut-Off
Time between Seller and Buyer.  Buyer shall receive a credit for all assignable
security deposits held by Seller under the Tenant Leases which are not
transferred to Buyer, and Buyer thereafter shall be obligated to refund or apply
such deposits in accordance with the terms of the Tenant Leases.  Buyer shall
not receive a credit for any non-assignable security deposits held by Seller
which Seller shall return to the tenant under the Tenant Lease, and Buyer shall
obtain any replacement security deposit from the tenant.  Delinquent rents and
other such amounts, if any, shall not be prorated and all rights thereto shall
be retained by Seller, who reserves the right to collect and retain such
delinquent rents and other such amounts, and Buyer agrees to cooperate with
Seller in Seller’s efforts to collect such sums.  If, at any time after the
Closing, Buyer shall receive any such delinquent rents, Buyer shall promptly
remit such amounts to Seller, provided that any monies received by Buyer from a
delinquent tenant shall be applied first to current rents then due and payable
and then to delinquent rents in the inverse order in which they became due and
payable.  The previous sentence shall survive the Closing.
8.2.12            EMPLOYEE COMPENSATION.  Seller shall be responsible for, or
cause the Employee to be responsible for, all wages, bonuses, pension benefits,
addressing COBRA rights, together with F.I.C.A. unemployment and other taxes and
benefits due from any employer of such employees which have accrued and have
been earned prior to the Cut-Off Time and all matters normally associated with
the termination of an employee.  The Buyer shall be responsible for all other
liabilities to or respecting Employees, accruing after the Cut-Off Time.
8.2.13            OTHER ADJUSTMENTS AND PRORATIONS.  All other items of income
and expense as are customarily adjusted or prorated upon the sale and purchase
of a Hotel property similar to the Property shall be adjusted and prorated
between Seller and Buyer accordingly.
8.3            ACCOUNTS RECEIVABLE.
8.3.1            ROOM CHARGES.  At Closing, Seller shall receive a credit in an
amount equal to: (i) all amounts charged to the Guest Ledger for all room nights
up to (but not including) the night during which the Cut-Off Time occurs, and
(ii) one half (½) of all amounts charged to the Guest Ledger for the room night
which includes the Cut-Off Time (other than any restaurant or bar charges on the
Guest Ledger, which shall be prorated in accordance with Section 8.2.6, and any
Function Revenues, which shall be prorated in accordance with Section 8.2.9),
and Buyer shall be entitled to retain all deposits made and amounts collected
respecting the Guest Ledger.
8.3.2            ACCOUNTS RECEIVABLE (OTHER THAN GUEST LEDGER).  At Closing,
Seller shall receive a credit for all Accounts Receivable not older than fifteen
(15) days prior to Closing (other than the Guest Ledger which is addressed in
Section 8.3.1), and Buyer shall be entitled to all amounts collected for such
Accounts Receivable.  If Buyer receives payment marked for any Accounts
Receivable older than fifteen (15) days prior to Closing, Buyer shall promptly
forward such payment to Seller.
8.4            TRANSACTION COSTS.
8.4.1            SELLER’S TRANSACTION COSTS.  In addition to the other costs and
expenses to be paid by Seller set forth elsewhere in this Agreement, Seller
shall pay for the following items in connection with the transactions
contemplated by this Agreement: (a) one-half (1/2) of the fees and expenses for
Escrow Holder (b) the transfer, conveyance, documentary stamp, and similar taxes
payable in connection with the conveyance of the Property, (c) all sales,
excise, VAT and similar taxes arising from the sale of the Personal Property,
FF&E, OS&E, Inventory, Intellectual Property, and Retail Merchandise, (d) the
premium for the Title Policy (but not the cost of endorsements requested by
Buyer), and (e) the fees and expenses of its own Broker, attorneys, accountants
and consultants.
8.4.2            BUYER’S TRANSACTION COSTS.  In addition to the other costs and
expenses to be paid by Buyer as set forth elsewhere in this Agreement, Buyer
shall pay for the following items in connection with the transactions
contemplated by this Agreement: (a) the fees and expenses incurred by Buyer for
Buyer’s Inspectors or otherwise in connection with the Inspections; (b) the fees
and expenses for the Title Commitment, any update of the Existing Survey and the
cost of any Buyer requested endorsements to the Title Policy; and all
documentary stamp, recording or similar tax, levy, charge or fee incurred
respecting the transactions described in this Agreement, including, but not
limited to recording charges payable in connection with the conveyance of the
Property; (d) any fees or expenses payable for the assignment, transfer or
conveyance of any Contracts, Licenses and Permits, IT System, Intellectual
Property, Plans and Specifications and Warranties, and any fees payable to
replace the goods or services provided under the Operating Agreements (which are
not assigned or transferred to Buyer); (e) any mortgage tax, title insurance
fees and expenses for any loan title insurance policies, recording charges or
other amounts payable in connection with any financing obtained by Buyer;
(f) one-half (1/2) of the fees and expenses for Escrow Holder; and (g) the fees
and expenses of its own attorneys, accountants and consultants.
8.4.3            OTHER TRANSACTION COSTS.  All other closing costs not expressly
addressed in this Section 8.4 or elsewhere in this Agreement will be paid by the
incurring Party, or if not incurred by a particular Party, shall be allocated
between Seller and Buyer in accordance with applicable local custom for similar
transactions.
8.5            RECONCILIATION.  If any of the aforesaid prorations cannot be
definitely calculated accurately as of the Closing, then they shall be
recalculated as soon as practicable after the Closing but in any event within
one hundred twenty (120) days of the Closing Date.  As soon as is practicable
after the Closing, Seller shall conduct a final reconciliation of any such
overpayment or underpayment of the prorations described above to the date of
Closing and shall provide such final reconciliation to Buyer for its review and
approval, together with all relevant back-up, paid invoices, receipts, and other
materials; and if such final reconciliation approved by Buyer indicates that
Buyer or Seller was entitled to a larger credit respecting the same than such
Party received at Closing, such Party shall immediately remit the shortfall to
the other Party.  This Section 8.5 shall survive the Closing.
8.6            HOLDBACK AMOUNT.  Escrow Holder shall hold back in escrow from
Seller's net proceeds at Closing an amount equal to the Holdback Amount.  The
sole purpose for which the Holdback Amount may be applied is as to any amounts
which Seller owes to Buyer for post-Closing claims to the extent allowed and
subject to any limitations set forth in this Agreement.    For clarity, the
Holdback Amount is intended as a source of payment, but not as a limitation of
damages that may be claimed by Buyer.  Except as to any amounts claimed to be
owed by Seller to Buyer which amounts are specifically reflected in a lawsuit
commenced against Seller within nine (9) months of Closing for damages based
upon the post-Closing claim, Escrow Holder shall disburse the balance  of the
Holdback Amount to Seller immediately following the expiration of such nine (9)
month period without need for consent or approval of either Buyer or Seller. 
Any lawsuit commenced against Seller must specifically set forth the exact
amount which is claimed to be owed by Seller to Buyer and absent such specific
amount being identified, Escrow Agent is authorized to release the entire
Holdback Amount to Seller immediately following the expiration of the nine (9)
month period post-Closing.    Any portion of the Holdback Amount which Escrow
Agent is entitled to retain pursuant to this Section 8.6 after the passage of
the nine (9) month period, shall continue to be held in escrow pending final and
unappealable dismissal or judgment in the action or actions timely commenced by
Buyer or settled pursuant to a written agreement between Seller and Buyer. If
Buyer obtains a final and unappealable judgment in any such action, Escrow
Holder is directed to make a disbursement to Buyer from the Holdback Amount
retained in escrow in the amount of the judgment plus any interest, attorney’s
fees, and costs to which it is entitled thereon upon presentation to Escrow
Holder and Seller of the court order or other evidence of such final and
unappealable judgment. Once all such actions are either finally or unappealably
dismissed or a final and unappealable judgment is entered therein or settled
pursuant to a written agreement between Seller and Buyer, and any amount of
damages due to Buyer is paid, whether from the Holdback Amount or otherwise,
Escrow Holder is directed to disburse to Seller any remaining balance of the
Holdback Amount. The parties shall execute any additional escrow instructions
not inconsistent with the foregoing reasonably required by Escrow Holder or
either party relating to the Holdback Amount.  Escrow Holder’s fees and costs
for holding and disbursing the Holdback Amount shall be shared equally by Seller
and Buyer.
ARTICLE IX
TRANSITION PROCEDURES
9.1            SAFE DEPOSIT BOXES.  Prior to Closing, Seller shall notify all
guests or customers who are then using a safe deposit box at the Property
advising them of the pending change in management of the Property and requesting
them to conduct an inventory and verify the contents of such safe deposit box. 
All inventories by such guests or customers shall be conducted under the joint
supervision of employees, agents or representatives of the Parties.  Upon such
inventory and verification, Seller shall deliver to Buyer all keys, receipts and
agreements for such safe deposit box (and thereafter such safe deposit box shall
be deemed an “Inventoried Safe Deposit Box”).  If this Agreement is terminated
after such inventory, Buyer shall return all keys, receipts and agreements to
Seller for such Inventoried Safe Deposit Boxes immediately upon such
termination.  At Closing, Seller shall deliver to Buyer all keys in Seller’s
Possession for all safe deposit boxes not then in use, and a list of all safe
deposit boxes which are then in use, but not yet inventoried by the depositor,
with the name and room number of such depositor.  After Closing, the Parties
shall make appropriate arrangements for guests and customers at the Property to
inventory and verify the contents of the non-inventoried Safe Deposit Boxes, and
upon such inventory and verification, Seller shall deliver to Buyer all keys,
receipt and agreements for such safe deposit box (and such safe deposit box
thereafter shall constitute an Inventoried Safe Deposit Box).  Buyer shall be
responsible for, and shall indemnify and hold harmless Seller Indemnitees in
accordance with Article X from and against any Indemnification Loss incurred by
Seller Indemnitees respecting, any theft, loss or damage to the contents of any
safe deposit box from and after the time such safe deposit box is deemed an
Inventoried Safe Deposit Box pursuant to this Section 9.1.
9.2            BAGGAGE.  On the Closing Date, employees, agents or
representatives of the Parties jointly shall make a written inventory of all
baggage, boxes and similar items checked in or left in the care of Seller at the
Property, and Seller shall deliver to Buyer the keys to any secured area which
such baggage and other items are stored (and thereafter such baggage, boxes and
other items inventoried shall be deemed the “Inventoried Baggage”).  Buyer shall
be responsible for, and shall indemnify and hold harmless Seller Indemnitees in
accordance with Article X from and against any Indemnification Loss incurred by
Seller Indemnitees respecting any theft, loss or damage to any Inventoried
Baggage from and after the time of such inventory, and any other baggage, boxes
or similar items left in the care of Buyer which was not inventoried by the
Parties.
9.3            IT SYSTEM.  With respect to the IT System, other than the
Excluded IT System, Seller shall provide Buyer with a contact name and telephone
number of the applicable licensor, vendor or supplier, and Buyer shall (a) be
responsible for obtaining any consents or approvals necessary for the assignment
or transfer of the IT System from Seller to Buyer, or a new license for the IT
System; and (b) pay any fees or expenses charged by the licensor, vendor or
supplier of the IT System in respect of such assignment or transfer or new
license (as the case may be).  With respect to the Excluded IT System to be
removed from the Property, Seller shall have no obligation to replace the
Excluded IT System.  If Buyer replaces any of the Excluded IT System removed by
Seller, Seller shall cooperate with Buyer in all reasonable respects to transfer
all data from the Excluded IT System which were removed to the replacement
systems installed by Buyer; provided, however, that no Seller makes any
representation, warranty or guarantee whatsoever that the data on the Excluded
IT System removed by Seller will be transferable or compatible with the
replacement systems installed by Buyer.
9.4            REMOVAL OF PROPRIETARY PROPERTY.  From and after Closing, the
rights and obligations of Franchisor and Buyer respecting any Proprietary
Property and any other supplies and other personal property located at the
Property, or any signs and fixtures identifying the Property that bear any of
the Proprietary Marks shall be governed by the Franchise Agreement.
9.5            NOTICE TO EMPLOYEES.  On or about Closing, the Parties shall make
a joint announcement or communication to the Employees regarding their
employment or termination of employment at the Property in accordance with
Section 7.4.2 in form and substance reasonably acceptable to the Parties.
9.6            NOTICE TO GUESTS.  At Seller’s option and subject to Buyer’s
prior written approval, Seller shall send an announcement to all guests and
customers at and of the Hotel as of the Closing, and all Persons who have
Bookings as of the Closing, informing such Persons of the change in ownership of
the Property, in form and substance reasonably acceptable to Buyer.
9.7            OWNED CARS.  On the Closing Date, Seller and Buyer shall count
all cars located at the Property or in any garages owned or operated by Seller
(or Existing Manager) as part of the Business.
The provisions of this Article IX shall survive the Closing and shall not merge
with the documents of conveyance of the Property to be delivered herein.
ARTICLE X
DEFAULT AND REMEDIES
10.1            BUYER’S DEFAULT.  If Buyer defaults in performance any of its
covenants or obligations under this Agreement, in any material respect, which
default is not caused by Seller Default, Seller shall deliver notice to Buyer of
its default promptly after Seller becomes aware of the default, and if the
default is not cured prior to the earlier of thirty (30) days after such notice
or the Closing Date (each, a “Buyer Default”), then Seller, as its sole and
exclusive remedy, may elect to (a) terminate this Agreement by providing written
notice to Buyer and recover liquidated damages as provided below, subject to the
provisions of Section 14.20; or (b) waive any Buyer Default at or prior to the
Closing and proceed to the Closing without any adjustment to the Purchase Price.
If Seller terminates this Agreement pursuant to this Section 10.1, Seller shall
provide written notice to Escrow Holder and Buyer directing Escrow Holder to
disburse the Earnest Money to Seller, and Escrow Holder shall comply with
Section 15.1.4 in regard to the disposition of the Earnest Money. BUYER
ACKNOWLEDGES THAT IT WOULD BE IMPRACTICABLE AND EXTREMELY DIFFICULT TO CALCULATE
ACTUAL DAMAGES CAUSED BY A BREACH OF ANY REPRESENTATION, WARRANTY, OBLIGATION,
OR COVENANT OF BUYER CONTAINED IN THIS AGREEMENT INCLUDING WITHOUT LIMITATION,
THE FAILURE OF BUYER TO PURCHASE THE PROPERTY AND THE BUSINESS, WHERE SUCH
FAILURE WAS NOT DUE TO A SELLER DEFAULT OR FAILURE OF A CLOSING CONDITION. 
BUYER AND SELLER THEREFORE AGREE THAT, UPON A BUYER DEFAULT, THE AMOUNT OF THE
EARNEST MONEY IS A REASONABLE ESTIMATE OF SELLER’S DAMAGES AND THAT SELLER SHALL
BE ENTITLED TO SAID SUM AS LIQUIDATED DAMAGES, WHICH SHALL BE SELLER’S SOLE AND
EXCLUSIVE REMEDY, EITHER AT LAW OR IN EQUITY.  IN SUCH EVENT, THE ESCROW HOLDER
SHALL, UPON WRITTEN DEMAND BY SELLER WITHOUT JOINDER OF BUYER, IMMEDIATELY
DELIVER THE EARNEST MONEY TO SELLER IN CASH OR OTHER IMMEDIATELY AVAILABLE
FUNDS.  THE FOREGOING DOES NOT LIMIT BUYER’S LIABILITY UNDER ANY INDEMNITY OR
OTHER PROVISION OF THIS AGREEMENT WHICH BY ITS TERMS SURVIVES A TERMINATION OF
THIS AGREEMENT OR IS TO BE PERFORMED AFTER CLOSING.  TO SIGNIFY THEIR AWARENESS
AND AGREEMENT TO BE BOUND BY THE TERMS AND PROVISIONS OF THIS SECTION 10.1,
BUYER AND SELLER HAVE SEPARATELY INITIALED THIS SECTION.
SELLER INITIALS: ________BUYER INITIALS: ________
Notwithstanding the foregoing, the limitation to liquidated damages shall not
apply (and Seller may seek any and all actual, consequential and other damages)
respecting any indemnification claim permitted under this Agreement.
10.2            SELLER DEFAULT.  If, at or any time prior to Closing, Seller
fails to perform its covenants or obligations under this Agreement in any
material respect, which breach or default is not caused by a Buyer Default, as
hereinafter defined (each, a “Seller Default”), then Buyer, as its sole and
exclusive remedies, may elect to (a) terminate this Agreement by providing
written notice to Seller, subject to the provisions of Section 14.20, obtain a
prompt return of the Earnest Money, and recover from Seller any damages to which
Seller is entitled as a matter of law for the Seller Default and termination of
this Agreement prior to Closing,  up to, but not exceeding the sum of
Seventy-Five Thousand Dollars ($75,000.00), inclusive of legal fees, court costs
and expenses of Buyer incurred in recovering the amount due; or (b) seek
specific performance of Seller’s obligations under this Agreement; or (c) waive
any Seller Default at or prior to the Closing and proceed to the Closing without
any abatement of the Purchase Price and subject to any condition caused or
created by the Seller Default.  If Buyer intends to seek specific performance of
Seller’s obligations under this Agreement, it must commence such action within
sixty (60) days following the earlier of expiration of the Seller Cure Period or
the date of such Seller Default otherwise such right shall be deemed waived by
Buyer.  Notwithstanding anything to the contrary in this Agreement, Buyer shall
not have the right to exercise its remedies under this Section 10.2 for a Seller
Default, unless Buyer has provided written notice to Seller specifying, in
reasonable detail, the nature of Seller Default, and Seller has not cured Seller
Default within thirty (30) days after Seller’s receipt of such notice, or the
scheduled Closing Date, whichever is earlier (the “Seller Cure Period”).
Notwithstanding anything to the contrary contained herein, Seller shall have no
right to cure an intentional and willful breach of a representation, warranty or
covenant of Seller contained herein.  If Seller takes any action prior to
expiration of the period for Buyer to commence a specific performance action,
which would prevent Buyer from being able to enforce a judgment of specific
performance requiring consummation of the sale of the Property to Buyer, then
the limitation on Buyer’s right to damages in clause (a) above shall not be
applicable, and Buyer shall entitled to any and all damages available as a
matter of law for the Seller Default.
Notwithstanding anything to the contrary contained in this Agreement, no claim
for a breach of any representation or warranty of Seller shall be actionable or
payable unless each of the following conditions is satisfied (i) the breach in
question results from or is based on a condition, state of facts, or other
matter which was not actually known or disclosed to Buyer prior to Closing, and
(ii) the valid claims for all such breaches together with all indemnification
obligations of Seller, if any, collectively aggregate more than One Hundred
Thousand Dollars ($100,000.00) in which event all claims, not just those in
excess of such amount shall be actionable.  Notwithstanding any provision of
this Agreement to the contrary, in no event shall Seller’s aggregate liability
to Buyer  for breach or cost to cure any breach or perform any obligation
related to any representation or warranty of Seller in this Agreement or in the
Closing Certificate, breach of any covenant or obligation (other than
indemnification obligations for third-party claims) of Seller in this Agreement,
and/or any action to cure a Seller Default or to incur costs related to a demand
for specific performance, taken in the aggregate with any other claims by Buyer
against Seller (including any attorneys’ fees) exceed Four Hundred Thousand
Dollars ($400,000.00) and any damages, claims, or losses in excess of such
amount are waived and released forever and any claims, proceedings, and/or
causes of action brought or commenced against Seller will be limited to and not
exceed Four Hundred Thousand Dollars ($400,000.00).  However, this paragraph
shall not be applicable to any claim of Buyer for an amount due to it for (a)
breaches of Seller’s warranties and representations in Section 5.1.1 through
5.1.4, (b) any amounts payable by Seller pursuant to Sections 8.1 through 8.5,
(c) any taxes, fees, or charges payable by Seller for any period prior to the
Closing for which Buyer has successor liability as a matter of law, and (d)
Seller’s indemnification obligations related to third party claims made against
Buyer, and such claims and payments of them shall not be counted against the
limitation on Seller’s liability or subject to the minimum claim amount.
10.3            UPDATES OF SCHEDULES.  Notwithstanding anything to the contrary
in this Agreement, Seller shall have the right to amend and supplement any
schedule, or provide new schedules, to this Agreement from time to time without
Buyer’s consent if (a) such schedule needs to be amended, supplemented or
provided to maintain the truth or accuracy of the applicable representation or
warranty or the information disclosed therein (provided, however, that the
Purchase Price and the Earnest Money shall not change as a result thereof);
(b) Seller did not have Knowledge as of the Effective Date of the matter being
disclosed in such amendment, supplement, or new schedule; or (c) Seller has paid
any amount listed thereon.  If Seller make any amendment or supplement to the
schedules, or provide a new schedule, after the expiration of the Due Diligence
Period (a “Post Due Diligence Disclosure”), then (i) the Post Due Diligence
Disclosure shall constitute a Buyer Closing Condition Failure if, and only if,
the corresponding representation or warranty to which the Post Due Diligence
Disclosure relates would be untrue or incorrect in the absence of the Post Due
Diligence Disclosure and would result in a Material Adverse Effect on the
conduct of the Business upon the Closing, and (ii) if Buyer proceeds to Closing
notwithstanding the Post Due Diligence Disclosure, the corresponding
representation or warranty to which the Post Due Diligence Disclosure relates
shall be deemed qualified by the Post Due Diligence Disclosure for the purposes
of limiting the defense and indemnification obligations of Seller under this
Agreement.  However, a Material Adverse Effect described above in this Section
10.3 shall not be a Buyer Closing Condition Failure, if by the earlier of five
(5) days after Buyer notifies Seller of the discovery of a Material Adverse
Effect, or two (2) Business Days before the scheduled Closing Date, Seller
notifies Buyer and Escrow Holder of Seller’s agreement to give Buyer a credit
against the Purchase Price in the amount of the excess of the Material Adverse
Effect over one percent (1%) of the Purchase Price (before adjustment for the
credit).
10.4            SURVIVAL.
10.4.1            SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  All
representations and warranties of Seller under this Agreement and/or Closing
Certificate shall survive Closing or termination of this Agreement for a period
of nine (9) months, as extended for any part of that period that Buyer is
prevented by court order or an automatic stay in bankruptcy from commencing an
action against Seller (the “Survival Period”) and shall not merge into any of
the closing documents; provided, however, any action, proceeding, or litigation
for breach of any representation or warranty of Seller must be commenced within
the Survival Period; otherwise, Buyer will be forever barred from recovering
damages and/or taking any action based upon any breaches of warranties and
representations.
10.4.2            SURVIVAL OF COVENANTS AND OBLIGATIONS.  If this Agreement is
terminated, only those covenants and obligations to be performed by the Parties
under this Agreement which expressly survive the termination of this Agreement
or imply performance after the Closing shall survive such termination.
10.5            INDEMNIFICATION BY SELLER.  Subject to the limitations set forth
in Article VI and Sections 10.2, 10.4, 10.7, 10.8, 10.9, and 10.10, as well as
any other express provision of this Agreement, Seller shall indemnify and hold
harmless Buyer Indemnitees from and against any Indemnification Loss incurred by
any Buyer Indemnitee to the extent resulting from (a) any breach of any express
representations or warranties of Seller in this Agreement which survive the
termination or expiration of this Agreement in accordance with this Agreement;
(b) any breach by Seller of any of its covenants or obligations under this
Agreement which expressly survive the termination or expiration of this
Agreement in accordance with this Agreement; and (c) any claims for bodily
injury, damage to property, or economic loss brought by third parties which
relate to acts or omissions of Seller, Existing Manager, or any other Person for
whom Seller is legally responsible occurring prior to the Closing and which
arise or accrue at or in connection with the Property and/or Hotel.
10.6            INDEMNIFICATION BY BUYER.  Subject to the limitations set forth
in Sections 10.7, 10.8, 10.9 and 10.10, Buyer, and each assignee of Buyer, shall
indemnify and hold harmless Seller Indemnitees from and against any
Indemnification Loss incurred by Seller Indemnitee to the extent resulting from
(a) any breach of any express representations or warranties of Buyer in this
Agreement which are stated to survive the termination or expiration of this
Agreement; (b) any breach by Buyer of any of its covenants or obligations under
this Agreement which are stated to survive the termination or expiration of this
Agreement; and (c) any claims for bodily injury, damage to property, or economic
loss brought by third parties which relate to acts or omissions of Buyer, its
operating lessee, Buyer’s Inspectors, Buyer’s Representatives, or Hotel manager
or any other Person for whom Buyer is legally responsible which arise or accrue
at or in connection with the Property and/or Hotel and/or Inspections.
10.7            LIMITATIONS ON INDEMNIFICATION OBLIGATIONS.
10.7.1            FAILURE TO PROVIDE TIMELY NOTICE OF INDEMNIFICATION CLAIM. 
Notwithstanding anything to the contrary in this Agreement, an Indemnitee shall
not be entitled to defense or indemnification to the extent the Indemnitee’s
failure to promptly notify the Indemnitor in accordance with Section 10.10.1
(a) prejudices the Indemnitor’s ability to defend against any Third-Party Claim
on which the Indemnification Claim is based; or (b) increases the amount of
Indemnification Loss incurred in respect of such indemnification obligation of
the Indemnitor.
10.7.2            EFFECT OF TAXES, INSURANCE OR OTHER REIMBURSEMENT. 
Notwithstanding anything to the contrary in this Agreement, the amount of any
Indemnification Loss for which indemnification is provided to an Indemnitee
under this Article X shall be net of any tax benefits realized or insurance
proceeds received by the Indemnitee in connection with the Indemnification
Claim, or any other third party reimbursement.  The Indemnitee shall use
commercially reasonable efforts to realize any tax benefit, collect any
insurance proceeds or obtain any third party reimbursement respecting the
Indemnification Claim, and if such tax benefits, insurance proceeds or
reimbursement are realized or obtained by the Indemnitee after the Indemnitor
has paid any amount in respect of an Indemnification Loss to the Indemnitee, the
Indemnitee shall reimburse the amount realized or collected by the Indemnitee up
to the amount received from the Indemnitor for the Indemnification Loss.
10.8            NEGLIGENCE OR WILLFUL MISCONDUCT OF INDEMNITEE.  Notwithstanding
anything to the contrary in this Agreement (a) no Buyer Indemnitee shall be
entitled to defense or indemnification to the extent the Indemnification Loss
results from the negligence or willful misconduct of, or breach of this
Agreement by, any Buyer Indemnitee, or Buyer’s Inspectors or Buyer’s
Representatives; and (b) no Seller Indemnitee shall be entitled to defense or
indemnification to the extent (but only to the extent) the Indemnification Loss
results from the negligence or willful misconduct of, or breach of this
Agreement by, Seller Indemnitee.
10.9            WAIVER OF CERTAIN DAMAGES.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS AGREEMENT OR UNDER APPLICABLE LAW, SELLER (FOR ITSELF AND ALL
SELLER INDEMNITEES) AND BUYER (FOR ITSELF AND ALL BUYER INDEMNITEES) HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVE AND DISCLAIM ALL RIGHTS TO CLAIM OR SEEK
ANY CONSEQUENTIAL, PUNITIVE, EXEMPLARY, STATUTORY OR TREBLE DAMAGES AND
ACKNOWLEDGE AND AGREE THAT THE RIGHTS AND REMEDIES IN THIS AGREEMENT WILL BE
ADEQUATE IN ALL CIRCUMSTANCES FOR ANY CLAIMS THE PARTIES (OR ANY BUYER
INDEMNITEE OR SELLER INDEMNITEE) MIGHT HAVE WITH RESPECT THERETO.  HOWEVER, THIS
WAIVER DOES NOT APPLY TO THIRD-PARTY CLAIMS FOR CONSEQUENTIAL, PUNITIVE,
EXEMPLARY, STATUTORY OR TREBLE DAMAGES AGAINST WHICH A PARTY IS INDEMNIFIED.
10.10            INDEMNIFICATION PROCEDURE.
10.10.1                          NOTICE OF INDEMNIFICATION CLAIM.  If any of
Seller Indemnitees or Buyer Indemnitees (as the case may be) (each, an
“Indemnitee”) is entitled to defense or indemnification under any express
provision in this Agreement (each, an “Indemnification Claim”), the Party
required to provide defense or indemnification to the Indemnitee (the
“Indemnitor”) shall not be obligated to defend, indemnify and hold harmless the
Indemnitee unless and until the Indemnitee provides written notice to the
Indemnitor promptly after the Indemnitee has actual knowledge of any facts or
circumstances on which the Indemnification Claim is based or a Third-Party Claim
is made on which the Indemnification Claim is based, describing in reasonable
detail such facts and circumstances or Third-Party Claim respecting the
Indemnification Claim.
10.10.2                          RESOLUTION OF INDEMNIFICATION CLAIM NOT
INVOLVING THIRD-PARTY CLAIM.  If the Indemnification Claim does not involve a
Third-Party Claim and is disputed by the Indemnitor, the dispute shall be
resolved by litigation or other means of alternative dispute resolution as the
Parties may agree in writing.
10.10.3                          RESOLUTION OF INDEMNIFICATION CLAIM INVOLVING
THIRD-PARTY CLAIM.  If the Indemnification Claim involves a Third-Party Claim,
the Indemnitor shall have the right (but not the obligation) to assume the
defense of the Third-Party Claim, at its cost and expense, and shall use good
faith efforts consistent with prudent business judgment to defend the
Third-Party Claim, provided that (a) the counsel for the Indemnitor who shall
conduct the defense of the Third-Party Claim shall be reasonably satisfactory to
the Indemnitee (unless selected by Indemnitor’s insurance company); (b) the
Indemnitee, at its cost and expense, may participate in, but shall not control,
the defense of the Third-Party Claim; and (c) the Indemnitor shall not enter
into any settlement or other agreement which requires any performance by the
Indemnitee, other than the payment of money which shall be paid by the
Indemnitor, or does not include an unconditional general release of the
Indemnitee by the Person making the Third-Party Claim in form and content
reasonably acceptable to the Indemnitee.  If the Indemnitor has acknowledged its
indemnification obligation and is conducting a defense of the Third-Party Claim
at Indemnitor’s sole cost and expense, then the Indemnitee shall not enter into
any settlement or other agreement respecting the Indemnification Claim, without
the Indemnitor’s prior written consent, which consent may be withheld in
Indemnitor’s sole discretion.  If the Indemnitor elects not to assume the
defense of the Third-Party Claim, the Indemnitee shall have the right to retain
the defense of the Third-Party Claim at the Indemnitor’s expense and shall use
good faith efforts consistent with prudent business judgment to defend the
Third-Party Claim in an effective and cost efficient manner.
10.11            SURVIVAL. The rights and obligations of Seller and Buyer under
Section 10.5 through and including Section 10.10 shall survive the Closing.
ARTICLE XI
CLOSING CONDITIONS
11.1            MUTUAL CLOSING CONDITIONS.
11.1.1            SATISFACTION OF MUTUAL CLOSING CONDITIONS.  THE RESPECTIVE
OBLIGATIONS OF SELLER AND BUYER TO CLOSE THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT ARE SUBJECT TO THE SATISFACTION, AT OR PRIOR TO CLOSING, OF THE
FOLLOWING CONDITIONS PRECEDENT (THE “MUTUAL CLOSING CONDITION(S)”):
(1)              No litigation or other court action shall have been commenced
seeking to obtain an injunction or other relief from such court to enjoin the
consummation of the transaction described in this Agreement and no preliminary
or permanent injunction or other order, decree or ruling shall have been issued
by a court of competent jurisdiction or by any Governmental Authority, that
would make illegal or invalid or otherwise prevent the consummation of the
transactions described in this Agreement; and
(2)              No Applicable Law shall have been enacted that would make
illegal or invalid or otherwise prevent the consummation of the transaction
described in this Agreement.
11.1.2            FAILURE OF MUTUAL CLOSING CONDITION.  If any Mutual Closing
Condition(s) is/are not satisfied at Closing, then each Party to this Agreement
shall have the right to:
(1)              Terminate this Agreement by providing written notice thereof to
the other Party, in which case the provisions of Section 14.20 shall apply; or
(2)              Waive, in writing, any such Mutual Closing Condition(s) at or
prior to Closing and proceed to Closing, if possible, without abatement of the
amount of the Purchase Price.
If either Party terminates this Agreement pursuant to this Section 11.1, the
terminating party shall provide written notice to Escrow Holder and the other
Party directing Escrow Holder to disburse the Earnest Money to Buyer, no later
than two (2) Business Days after the delivery of the notice of termination.
11.2            BUYER CLOSING CONDITIONS.
11.2.1            SATISFACTION OF BUYER CLOSING CONDITIONS.  In addition to the
Mutual Closing Conditions, Buyer’s obligation to close the transaction
contemplated by this Agreement is subject to the satisfaction, at or prior to
Closing, of the following conditions precedent (the “Buyer Closing
Condition(s)”):
(a)              All Seller Closing Deliveries shall have been delivered to
Buyer or deposited with Escrow Holder in the Closing Escrow to be delivered to
Buyer at Closing;
(b)              The representations and warranties of Seller in this Agreement
(as qualified by any schedules to this Agreement and any amendments or
supplements to such schedules, and any and all information provided to or
obtained by Buyer other than a Post Due Diligence Disclosure) shall be true and
correct, in all material respects, as of the Closing (or as of such other date
to which such representation or warranty expressly is made), except to the
extent any breach of such representations or warranties would not have a
Material Adverse Effect on the Business or prevent the Parties from consummating
the transaction described in this Agreement;
(c)              The covenants and obligations of Seller in this Agreement shall
have been performed in all material respects;
(d)              Seller shall terminate at Closing the Management Agreement and
shall have paid any and all fees, costs and expenses associated with such
termination;
(e)              Buyer shall have either assumed the existing Franchise
Agreement or entered into a new franchise agreement (“New Franchise Agreement”)
with the Franchisor, in each case on terms (including the PIP) acceptable to
Buyer in its sole and absolute discretion.  Prior to expiration of the Due
Diligence Period, the parties shall use good faith efforts to obtain the
Franchisor’s agreement to as limited a PIP as possible.  Seller shall have the
right to lead the negotiation of the PIP with the Franchisor, and Buyer may
participate in the negotiations.  Buyer shall diligently pursue obtaining the
assignment of the existing Franchise Agreement or New Franchise Agreement by the
Closing Date; provided, however, if the assignment of the existing Franchise
Agreement or New Franchise Agreement is not entered into prior to the then
scheduled date for Closing, Buyer shall have the right to postpone the Closing
on one occasion for a period of fifteen (15) days by providing written notice to
Seller no later than three (3) Business Days prior to the then scheduled date
for Closing in order to provide the Parties additional time to obtain the New
Franchise Agreement.  Seller shall (i) upon request, deliver to Franchisor any
and all applications, authorizations, consents, approvals and other documents
that may be necessary for in order for Buyer to obtain an assignment of the
existing Franchise Agreement or the New Franchise Agreement, as the case may be,
and (ii) without limitation of the foregoing, provide reasonable cooperation to
Buyer in connection with Buyer’s efforts to obtain an assignment of the existing
Franchise Agreement or the New Franchise Agreement, as the case may be. The
rights and obligations of the parties respecting the cost of completing the PIP
and possible credits against the Purchase Price are addressed in Section 7.11;
(f)              If the Deed and Easement document or declarations referenced in
the legal description of the Property contain provisions for delivery of
estoppel certificates and if the Buyer provides to Seller a reasonable form of
estoppel certificate together with a list of the parties from whom an estoppel
certificate is requested, the delivery to Buyer at least five (5) Business Days
prior to the scheduled Closing Date of estoppel certificates in such form and
from such parties, stating they remain in effect and have not been amended
except by recorded documents, any defaults by Seller thereunder, any disputes or
controversies among the parties thereto, and any defenses to performance
thereunder by the person or persons delivering the estoppel certificates; and
(g)              Title Company shall have committed to issue the Title Policy
for the Property, subject to the payment by Buyer of any fees and expenses
respecting the Title Commitment and Title Policy endorsements pursuant to
Section 8.4.2.
11.2.2            FAILURE OF BUYER CLOSING CONDITION.  Except as expressly
provided in Section 11.4, if any Buyer Closing Condition(s) is/are not satisfied
at Closing, then Buyer shall have the right to:
(a)              Terminate this Agreement by providing written notice thereof to
Escrow Holder and Seller, in which case the provisions of Section 14.20 shall
apply;
(b)              Waive, in writing, any such Mutual Closing Condition(s) and/or
Buyer Closing Condition(s) at or prior to Closing and proceed to Closing, if
possible, without abatement of the amount of the Purchase Price; or
(c)              Not close the purchase and seek specific performance of this
Agreement subject to the limitations set forth in Section 10.2.
Notwithstanding the foregoing, if Seller has used commercially reasonable due
diligence to obtain estoppel certificates, the failure of Seller to provide
estoppel certificates shall not entitle Buyer to seek specific performance of
this Agreement and, in such event, Buyer shall only be entitled to the rights
set forth in Section 11.2.2(a) and (b).
If Buyer terminates this Agreement pursuant to this Section 11.2.2, Buyer shall
provide written notice to Escrow Holder and Seller directing Escrow Holder to
disburse the Earnest Money to Buyer, no later than two (2) Business Days after
the delivery of Buyer’s notice.
11.3            SELLER CLOSING CONDITIONS.
11.3.1            SATISFACTION OF SELLER CLOSING CONDITIONS.  In addition to the
Mutual Closing Conditions, Seller’s obligation to close the transactions
contemplated in this Agreement, is subject to the satisfaction, at or prior to
Closing, of the following conditions precedent (the “Seller Closing
Condition(s)”):
(a)              Buyer shall have paid to Seller or deposited with Escrow Holder
the Purchase Price for the Property, as adjusted pursuant to Section 3.1;
(b)              All Buyer Closing Deliveries shall have been delivered to
Seller or deposited with Escrow Holder in the Closing Escrow to be delivered to
Seller at Closing;
(c)              The representations or warranties of Buyer in this Agreement
(as qualified by any schedules to this Agreement and any amendments or
supplements to such schedules, other than a Post Due Diligence Disclosure) shall
be true and correct in all material respects as of the Closing (or as of such
other date to which such representation or warranty expressly is made), except
to the extent any breach of such representations or warranties would not prevent
the Parties from consummating the transaction described in this Agreement;
(d)              Buyer shall have delivered to Seller the insurance certificate
required under the Beverage Services Agreement, if applicable; and
(e)              The covenants and obligations of Buyer in this Agreement shall
have been performed in all material respects.
11.3.2            FAILURE OF SELLER CLOSING CONDITION.  Except as expressly
provided in Section 11.4, if any Seller Closing Condition(s) is/are not
satisfied at Closing, then the same shall be a Buyer Default under Section 10.1.
11.4            FRUSTRATION OF CLOSING CONDITIONS.  Neither Seller nor Buyer may
rely on the failure of a Seller Closing Condition or a Buyer Closing Condition,
respectively, if such failure was caused by such Party’s failure to act in good
faith or to use its commercially reasonable efforts to cause the Closing to
occur.
ARTICLE XII
CLOSING
12.1            CLOSING DATE.  Seller and Buyer agree that recordation of the
deed and settlement on the Property pursuant to this Agreement (the “Closing”)
shall occur, if at all, on or before thirty (30) days after the expiration of
the Due Diligence Period, as it may be extended under Section 4.1 and Section
7.11.2 (as it may be extended under Section 11.2.1(e) and Section13.1.1, the
“Closing Date”), subject to the terms and conditions of this Agreement.
12.2            CLOSING ESCROW.  Closing shall take place pursuant to the terms
of this Agreement, including, but not limited to this Article XII and Article XV
and administered and coordinated by Escrow Holder (the “Closing Escrow”),
pursuant to which (a) the Cash Consideration, which shall be paid by Buyer to
Seller pursuant to Section 3.3, shall be deposited with Escrow Holder; (b) all
of the documents required to be delivered by Seller and Buyer at any Closing
pursuant to this Agreement shall be deposited with Escrow Holder; (c) at
Closing, the Purchase Price, as adjusted pursuant to Section 3.1, shall be
disbursed to Seller; and (d) the documents deposited into the Closing Escrow
shall be recorded in the appropriate jurisdiction or otherwise delivered to
Seller and Buyer, as the case may be.
12.3            CLOSING DELIVERIES.
12.3.1            SELLER’S DELIVERIES.  At Closing, Seller shall deliver or
cause to be delivered to Buyer, or deposited with Escrow Holder in the Closing
Escrow to be recorded or delivered to Buyer, as appropriate, all of the
(a) documents set forth in this Section 12.3.1, each of which shall have been
duly executed and acknowledged (if required), by Seller, and (b) other items set
forth in this Section 12.3.1 (the “Seller Closing Deliveries”), as follows:
(1)             Two (2) originals of the Closing Certificate;
(2)             One (1) original of each Deed;
(3)             Two (2) originals of each Bill of Sale;
(4)             Two (2) originals of each Assignment and Assumption Agreement;
(5)             Such agreements, affidavits or other documents as may be
reasonably required by the Title Company from Seller to issue the Title Policy;
(6)             Seller’s share of funds necessary to comply with its obligations
set forth in Section 8.4.1 hereto;
(7)             Two (2) originals of the FIRPTA affidavit in the form set forth
in the regulations under Section 1445 of the Code;
(8)             Any real estate transfer tax declaration or similar documents
required under Applicable Law in connection with the conveyance of the Real
Property;
(9)             A certificate or registration of title for any owned vehicle or
other FF&E included in the Property which requires such certification or
registration, duly executed by Seller, conveying such vehicle to Buyer;
(10)             To the extent not previously delivered to Buyer, all originals
(or certified copies if originals are not available) of the Tenant Leases,
Contracts, Licenses and Permits, Books and Records, all keys lock combinations
or codes to all doors to, all rooms and other secured areas at the Hotel, all
passwords used in the operation of the Hotel, including, but not limited to
those needed to change, update or otherwise revise e-mail accounts websites or
domains to be conveyed to Buyer pursuant to the terms of this Agreement;
(11)             respecting Seller’s receipt of OP Unit Consideration pursuant
to Section 3.3.2, if applicable:
(i)
counterpart signature pages to the LP Admission Agreement, duly executed by
Seller, which evidences (x) the admission of Seller as a limited partner in the
Operating Partnership, (y) that Seller has joined as a party to agreement of
limited partnership of the Operating Partnership, and (z) the issuance of such
OP Units to Seller; and

(ii)
counterpart signature pages to the Redemption Agreement, duly executed by
Seller; and

(12)             Application(s) for Tax Clearance Certificate(s) or their
equivalent on the applicable forms of the governmental authorities issuing the
clearances, duly executed by Seller or Existing Manager, as applicable;
(13)            INTENTIONALLY OMITTED; and
(14)             Such other documents and instruments as may be reasonably
requested by the Title Company in order to consummate the transactions described
in this Agreement.
12.3.2            BUYER’S DELIVERIES.  At Closing, Buyer shall deliver or cause
to be delivered to Seller, or deposited with Escrow Holder in the Closing Escrow
to be delivered to Seller, all of the (a) documents set forth in this Section
12.3.2, each of which shall have been duly executed by Buyer and acknowledged
(if required) or Operating Partnership, whichever the case may be; and (b) other
items set forth in this Section 12.3.2 (the “Buyer Closing Deliveries”), as
follows:
(A)             The Purchase Price, as adjusted pursuant to Section 3.1, to be
paid by Buyer for the Property;
(B)             Two (2) original counterparts of each of the documents and
instruments to be delivered by Seller under Section 12.3.1 which require
execution by Buyer;
(C)             Such documents and instruments that are required to be executed
and delivered by Buyer under the Franchise Agreement for the Property,
including, without limitation, any guarantees and reservations agreements;
(D)             respecting Seller’s receipt of OP Unit Consideration pursuant to
Section 3.3.2, if applicable:
(i)
counterpart signature pages to the LP Admission Agreement, duly executed by
Operating Partnership; and

(ii)
counterpart signature pages to the Redemption Agreement, duly executed by
Operating Partnership; and

(E)             Such other documents and instruments as may be reasonably
requested by the Title Company in order to consummate the transactions described
in this Agreement.
12.4            POSSESSION.  Seller shall deliver possession of the Real
Property, subject to the Permitted Exceptions, and the tangible Personal
Property, to Buyer, upon completion of the Closing.
12.5            TAX PAYMENTS AND FILING OF TAX RETURNS.  Following the Closing
and on or before the due date thereof, Seller will file or cause Existing
Manager to file any tax returns and pay any Taxes due for the final period of
Seller’s ownership that are necessary for Buyer to obtain a tax clearance
certificate from the State or Commonwealth in which the Real Property is
located.  Seller shall take and cause Existing Manager to any other steps that
may be necessary on their part for Buyer to obtain the tax clearance certificate
and shall generally cooperate with Buyer in its effort to obtain the tax
clearance certificate.  Seller’s obligation under this Section 12.5 shall
survive the Closing.
ARTICLE XIII
RISK OF LOSS
13.1            CASUALTY.  If, at any time after the Effective Date and prior to
the Closing or earlier termination of this Agreement, the Property or any
portion thereof is damaged or destroyed by fire or any other casualty (a
“Casualty”), Seller shall give written notice of the Casualty to Buyer promptly
after the occurrence of the Casualty.
13.1.1            MATERIAL CASUALTY.  If the estimated amount of the cost to
repair and restore a Hotel following a Casualty equals or exceeds three
percent (3%) of the Purchase Price (a “Material Casualty”), and the Material
Casualty was not caused by Buyer or Buyer’s Inspectors, or their respective
employees or agents, then Buyer shall have the right to elect, by providing
written notice to Seller, within ten (10) Business Days after Buyer’s receipt of
Seller’s written notice of the Material Casualty and contractor’s estimate of
the cost of repair, to (a) terminate this Agreement by providing written notice
to Seller, and the provisions of Section 14.20 shall apply; or (b) proceed to
Closing, without terminating this Agreement, in which case Seller shall
(i) provide Buyer with a credit against the Purchase Price in an amount equal to
the applicable insurance deductible, and (ii) transfer and assign to Buyer all
of Seller’s right, title and interest in and to all proceeds from all casualty
and lost profits insurance policies maintained by Seller respecting the Property
or the Business, except those proceeds allocable to lost profits and costs
incurred by Seller for the period prior to the Closing.  If Buyer fails to
provide written notice of its election to Seller within such time period, then
Buyer shall be deemed to have elected to terminate this Agreement pursuant to
this Section 13.1.1.  If the Closing is scheduled to occur before Seller
delivers the notice of Material Casualty, including the contractor’s estimate to
Buyer or within Buyer’s ten (10) Business Day election period, the Closing Date
shall be postponed until the date which is five (5) Business Days after the
expiration of such ten (10) Business Day election period.  Buyer shall have the
right to a refund of the Earnest Money and shall receive the prompt return of
the Earnest Money following the termination of this Agreement pursuant to this
Section 13.1.1.
13.1.2            NON MATERIAL CASUALTY.  If of any (a) Casualty which is not a
Material Casualty; or (b) Material Casualty which is caused by Buyer or Buyer’s
Inspectors, or their respective employees or agents, then Buyer shall not have
the right to terminate this Agreement, but shall proceed to Closing, in which
case Seller shall (i) provide Buyer with a credit against the Purchase Price
(except if the Casualty is caused by Buyer or Buyer’s Inspectors) in an amount
equal to the applicable insurance deductible, and (ii) transfer and assign to
Buyer all of Seller’s right, title and interest in and to all proceeds from all
casualty and lost profits insurance policies maintained by Seller respecting the
Property so affected, except those proceeds allocable to any lost profits or
costs incurred by Seller for the period prior to the Closing.
13.2            CONDEMNATION.  If, at any time after the Effective Date but
prior to the expiration or termination of this Agreement, any Governmental
Authority commences or threatens to commence any condemnation proceeding or
other proceeding in eminent domain respecting all or any portion of the Real
Property not already conveyed pursuant to this Agreement (each, a
“Condemnation”), Seller shall give written notice of the Condemnation to Buyer
promptly after Seller receives notice of the Condemnation.
13.2.1            MATERIAL CONDEMNATION.  If the Condemnation would (a) result
in the permanent loss of value equal to more than three percent (3%) of the
Purchase Price; (b) result in any permanent material reduction or restriction in
access to the Land or Improvements or parking for the Hotel; or (c) have a
permanent materially adverse effect on the Business as conducted at the Property
prior to the Condemnation (each, a “Material Condemnation”), then Buyer shall
have the right to elect, by providing written notice to Seller, within ten (10)
days after Buyer’s receipt of Seller’s written notice of the Material
Condemnation, to (i) terminate this Agreement by providing written notice to
each other Party, subject to the provisions of Section14.20, or (ii) proceed to
Closing, without terminating this Agreement, in which case Seller shall assign
to Buyer all of Seller’s right, title and interest in all proceeds and awards
from the Material Condemnation.  If Buyer fails to provide written notice of its
election to Seller within such time period, then Buyer shall be deemed to have
elected to terminate this Agreement pursuant to clause (i) above.  If the
Closing is scheduled to occur before Seller delivers the notice of Material
Condition to Buyer or within Buyer’s ten (10) day election period, the Closing
shall be postponed until the date which is five (5) Business Days after the
expiration of such ten (10) day election period.  Buyer shall have the right to
a refund of the Earnest Money and shall receive the prompt refund of such amount
following the termination of this Agreement pursuant to this Section 13.2.1.
13.2.2            NON-MATERIAL CONDEMNATION.  If of any Condemnation, other than
a Material Condemnation, Buyer shall not have the right to terminate this
Agreement but shall proceed to Closing, in which case, Seller shall assign to
Buyer all of Seller’s right, title and interest in all proceeds and awards from
the Condemnation.
ARTICLE XIV
MISCELLANEOUS PROVISIONS
14.1            TIME IS OF THE ESSENCE.  Time is of the essence of this
Agreement provided, however, that notwithstanding anything to the contrary in
this Agreement, if the time period for the performance of any covenant or
obligation, satisfaction of any condition or delivery of any notice or item
required under this Agreement shall expire on a day other than a Business Day,
such time period shall be extended automatically to the next Business Day.
14.2            ENTIRE AGREEMENT. This Agreement contains the entire agreement
and understanding between the Parties respecting the transactions contemplated
hereby, and supersedes all previous agreements, negotiations, representations,
and understandings (written or oral) with respect thereto, and may not be
modified or amended except in writing executed by the Parties to be bound
thereby.
14.3            NOTICES.
14.3.1            All notices to be given hereunder shall be personally
delivered or sent by express or overnight mail or courier, by certified mail,
return receipt requested, with postage prepaid, or by facsimile or e-mail to the
parties at the following addresses (or to such other or further addresses as the
Parties may hereafter designate by like notice similarly sent):
If to Seller:
Leawood ADP, Ltd
9000 Tesoro Drive, Suite 200
San Antonio, Texas 78217
                Attention: Charles Leddy
                Phone:            (210) 646-8811
                Fax:            (210) 646-8814
                Email: Charles@Presidian.com


with a copy to:
Hinkle Law Firm, LLC
301 N. Market, Suite 2000
Wichita, KS 67202
Attn:  J. Scott Pohl
                Phone:  (316) 631-3152
                Fax:  (316) 631-1752
                Email: spohl@hinklaw.com
If to Buyer:
Supertel Limited Partnership
                c/o Condor Hospitality Trust, Inc.
                14800 Montgomery Lane, Suite 220
                Bethesda, MD 20814
                Attn:  Jonathan Gantt, Senior Vice President and Chief Financial
Officer
                Phone:  (301) 861-3390
                Fax:  (402) 371-4229
Supertel Limited Partnership
                c/o Condor Hospitality Trust, Inc.
                1111 N. 102nd Ct, Suite 222
                Omaha NE  68114
                Attn:  Lauren Green, Esq.
                Phone:  (402) 316-1022
                Fax:  402) 371-4229
                Email: lgreen@trustcondor.com
with a copy to:
Jeffer Mangels Butler & Mitchell LLP
                1900 Avenue of the Stars, 7th Floor
                Los Angeles, CA 90067-4308
                Attn:  Jeffrey E. Steiner, Esq.
                Phone:  (310) 201-3514
                Fax:  (310) 712-8514
                Email: js@jmbm.com
14.3.2            All notices sent by express or overnight mail shall be deemed
effectively given on the first Business Day next following the date of such
mailing; notices sent by certified mail shall be deemed received on the third
Business Day after mailing.  All notices personally delivered shall be deemed
effectively given on the date of such delivery.  All notices delivered by
facsimile shall be deemed effectively given on the date of such transmission,
provided a copy of such notice, together with the confirmation of accepted
transmission by the recipient, is delivered to the other Party on the next
Business Day.  The Parties shall be responsible for notifying each other of any
change of address.
14.3.3            The Parties and their respective counsel shall have the right
to change their respective address and/or facsimile number for the purposes of
this Section 14.3 by providing a notice of such change in address and/or
facsimile number as required under this Section 14.3.
14.3.4            Each Party agrees that the attorney for such Party shall have
the authority to deliver notices on such Party’s behalf to the other Party
hereto.
14.4            GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OR COMMONWEALTH IN WHICH THE REAL PROPERTY IS LOCATED, WITHOUT GIVING
EFFECT TO ANY PRINCIPLES REGARDING CONFLICT OF LAWS.
14.5            SERVICE OF PROCESS.  THE PARTIES AGREE THAT, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, SERVICE OF PROCESS SHALL BE EFFECTIVE AS TO A
PARTY IF DELIVERY OF ANY COURT DOCUMENTS TO SUCH PARTY IS EFFECTED IN ACCORDANCE
WITH SECTION 14.3.
14.6            NO RECORDATION.  Neither Buyer, any Affiliate of Buyer, nor any
Person acting by or on behalf of Buyer, shall record this Agreement, or any
memorandum or other notice of this Agreement, in any public records.  Buyer
hereby grants a power of attorney to Seller (which power is coupled with an
interest and shall be irrevocable) to execute and record on behalf of Buyer a
memorandum or other notice removing this Agreement or any memorandum or other
notice of this Agreement from the public records, or evidencing the termination
of this Agreement.
14.7            PERSONS.  This Agreement shall bind and inure to the benefit of
the Parties hereto and their respective successors and permitted assigns. 
Neither Buyer nor Seller shall transfer, assign or otherwise convey any rights
under this Agreement to another party; provided, however, Buyer shall have the
right to transfer or assign this Agreement (in whole or in part) and the rights
and obligations hereunder to one or more subsidiaries without the prior consent
of Seller.
14.8            THIRD PARTY BENEFICIARIES. Except as expressly set forth in this
Agreement, this Agreement shall not confer any rights or remedies on any Person
other than (a) the Parties and their respective successors and permitted
assigns; and (b) any Buyer Indemnitee or Seller Indemnitee to the extent the
Buyer Indemnitee or Seller Indemnitee is expressly provided any right of defense
or indemnification in this Agreement.
14.9            SEVERABILITY. If any term or provision of this Agreement is held
to be or rendered invalid or unenforceable at any time in any jurisdiction, such
term or provision shall not affect the validity or enforceability of any other
terms or provisions of this Agreement, or the validity or enforceability of such
affected term or provision at any other time or in any other jurisdiction.
14.10            WAIVER OF TRIAL BY JURY.  EACH PARTY WAIVES ITS RIGHT TO A
TRIAL BY JURY IN ANY LITIGATION OR OTHER COURT PROCEEDING WITH RESPECT TO ANY
MATTER ARISING FROM OR IN CONNECTION WITH THIS AGREEMENT, OR IN ANY WAY
CONNECTED WITH, OR RELATED TO, OR INCIDENTAL TO, THE DEALINGS OF THE PARTIES
HERETO WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE.  TO THE EXTENT
THEY MAY LEGALLY DO SO, BUYER AND SELLER HEREBY AGREE THAT ANY SUCH CLAIM,
DEMAND, ACTION, CAUSE OF ACTION, OR PROCEEDING SHALL BE DECIDED BY A COURT TRIAL
WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 14.10 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE OTHER PARTY OR PARTIES HERETO TO WAIVER OF ITS OR THEIR RIGHT TO TRIAL BY
JURY.
14.11            EXCULPATION.  Buyer and Seller acknowledge and agree that Buyer
and Seller shall look solely to the assets of Seller or Buyer (or Buyer’s
designee, post-Closing), respectively, for the enforcement of any claims against
Seller or Buyer (or Buyer’s designee), as the case may be, and the officers,
directors, partners, members, shareholders, trustees, employees and agents of
Seller or Buyer (or Buyer’s designee) assume no personal liability for the
liabilities and obligations entered into by Seller or Buyer, respectively, and
its individual assets shall not be subject to any claims relating to such
liabilities and obligations.
14.12            AMENDMENTS, WAIVERS AND TERMINATION OF AGREEMENT.  No amendment
or modification to any terms or provisions of this Agreement, waiver of any
covenant, obligation, breach or default under this Agreement or termination of
this Agreement (other than as expressly provided in this Agreement), shall be
valid unless in writing and executed and delivered by each of the Parties.
14.13            COUNTERPARTS.  This Agreement may be executed in two (2) or
more counterparts, each of which shall be deemed an original and all of which,
together, shall constitute one and the same instrument.  A Party may deliver
executed signature pages to this Agreement by facsimile or electronic mail
transmission to any other Party, which facsimile or electronic mail copy shall
be deemed to be an original executed signature page.
14.14            INCORPORATION OF RECITALS, EXHIBITS AND SCHEDULES.  The
recitals to this Agreement, and all schedules (as amended, modified and
supplemented from time to time) referred to in this Agreement are incorporated
herein by this reference and made a part of this Agreement.  Any matter
disclosed in any Schedule to this Agreement shall be deemed to be incorporated
in all other schedules to this Agreement.
14.15            RULES OF CONSTRUCTION.  The following rules shall apply to the
construction and interpretation of this Agreement:
14.15.1                          Singular words shall connote the plural as well
as the singular, and plural words shall connote the singular as well as the
plural, and the masculine shall include the feminine and the neuter, as the
context may require.
14.15.2                          All references in this Agreement to particular
articles, sections, subsections or clauses (whether in upper or lower case) are
references to articles, sections, subsections or clauses of this Agreement.  All
references in this Agreement to particular exhibits or schedules (whether in
upper or lower case) are references to the exhibits and schedules attached to
this Agreement, unless otherwise expressly stated or clearly apparent from the
context of such reference.
14.15.3                          The headings in this Agreement are solely for
convenience of reference and shall not constitute a part of this Agreement nor
shall they affect its meaning, construction or effect.
14.15.4                          Each Party and its counsel have reviewed and
revised (or requested revisions of) this Agreement and have participated in the
preparation of this Agreement, and therefore any rules of construction requiring
that ambiguities are to be resolved against the Party which drafted the
Agreement or any exhibits attached hereto shall not be applicable in the
construction and interpretation of this Agreement or any exhibits attached
hereto.
14.15.5                          The terms “hereby,” “hereof,” “hereto,”
“herein,” “hereunder” and any similar terms shall refer to this Agreement, and
not solely to the provision in which such term is used.
14.15.6                          The terms “include,” “including” and similar
terms shall be construed as if followed by the phrase “without limitation.”
14.15.7                          The term “sole discretion” respecting any
determination to be made a Party under this Agreement means the sole and
absolute discretion of the Party, without regard to any standard of
reasonableness or other standard by which the determination of the Party might
be challenged.
14.16            PREVAILING PARTY.  If any litigation or other court action,
arbitration or similar adjudicatory proceeding is commenced by any Party to
enforce its rights under this Agreement against any other Party, all fees, costs
and expenses, including, without limitation, reasonable attorneys’ fees and
court costs, incurred by the prevailing Party in such litigation, action,
arbitration or proceeding shall be reimbursed by the losing Party; provided,
that if a Party to such litigation, action, arbitration or proceeding prevails
in part, and loses in part, the court, arbitrator or other adjudicator presiding
over such litigation, action, arbitration or proceeding shall award a
reimbursement of the fees, costs and expenses incurred by the Party on an
equitable basis.  This Section 14.16 shall survive the Closing as well as the
termination of this Agreement.
14.17            ASSIGNMENT. Buyer shall not assign this Agreement or any
interest therein to any Person, without the prior written consent of Seller,
which consent may be withheld in Seller’s sole and absolute discretion. 
Notwithstanding the foregoing, Buyer shall have the right, without the need to
obtain the prior consent of Seller, but subject to prior written notice thereof
to Seller, to designate any Affiliate or Affiliates as its nominee to receive
title to all or any portion of the Property, or assign all of its right, title
and interest in this Agreement to any Affiliate of Buyer by providing written
notice to Seller no later than ten (10) days prior to Closing; provided,
however, that (a) the Affiliate remains an Affiliate of Buyer; (b) Buyer shall
not be released until Closing from any of its liabilities and obligations under
this Agreement by reason of such designation or assignment; (c) Buyer shall
indemnify Seller from and against any transfer tax liability, or similar taxes
and/or assessments, that Seller may suffer as a result of the foregoing; and
(d) such designation or assignment shall not be effective until Buyer has
provided Seller with a fully executed copy of such designation or assignment and
assumption instrument, which shall (i) provide that Buyer and such designee or
assignee shall be until Closing (after which time Buyer shall be released and
its designee shall remain liable) jointly and severally liable for all
liabilities and obligations of Buyer under this Agreement, (ii) provide that
Buyer and its designee or assignee agree to pay any additional transfer tax as a
result of such designation or assignment, (iii) include a representation and
warranty in favor of Seller that all representations and warranties made by
Buyer in this Agreement are true and correct respecting such designee or
assignee as of the date of such designation or assignment, and will be true and
correct as of the Closing, and (iv) otherwise be in form and substance
reasonably satisfactory to Seller.  This Section 14.17 shall survive Closing as
well as the termination of this Agreement.
14.18            NOT AN OFFER.  The delivery by Seller of this Agreement
executed by Seller shall not constitute an offer to sell the Property, and
Seller shall have no obligation to sell the Property to Buyer, unless and until
all Parties have executed and delivered this Agreement to all other Parties.
14.19            1031 EXCHANGE.  Supplementing any assignment provisions
contained herein, Seller shall be permitted to assign its rights and obligations
under this Agreement to, and to close Escrow through, a qualified intermediary
for the purpose of effectuating a tax-deferred exchange under Section 1031 of
the Internal Revenue Code, and Buyer agrees to execute all customary escrow
instructions and other documents reasonably requested by an exchanging party and
otherwise reasonably cooperate in Seller’s effort by an exchanging party to
effect a tax-deferred exchange, so long as such assignment, cooperation and
attempted exchange shall not (a) in any way delay or accelerate the Closing
Date, (b) relieve Seller of the timely adherence to or performance of each and
every duty, obligation and liability of Seller contained in or arising out of
this Agreement, or (c) require Buyer to assume any debt or other obligations,
incur any out-of-pocket expenses, or take title to any other property.  The
Closing under this Agreement is not conditioned upon the completion of a
tax-deferred exchange by Seller, and neither Buyer, nor Buyer’s counsel shall
be, in any way, responsible or liable for the actual tax consequences of any
tax-deferred exchange attempted by Seller.
14.20            TERMINATION PROVISIONS.  In connection with the rights that
Buyer has to terminate this Agreement pursuant to the terms and conditions of
this Agreement:  (i) the parties hereto shall have no further rights or
obligations under this Agreement except those which expressly survive
termination of this Agreement and (ii) the Earnest Money shall be promptly
returned to Buyer.
14.21            BULK SALE AND TAX CLEARANCE CERTIFICATES.  Seller and Buyer
acknowledge that they do not intend to comply with and have agreed to waive the
provisions of any statutory bulk sale or similar requirements applicable to the
transaction to be effected by this Agreement, nor shall any sale and occupancy
or similar tax clearance certificates be obtained in connection with the
Closing.  However, Buyer may obtain a tax clearance certificate after the
Closing, and Seller shall cooperate with Buyer in its effort to do so, as
provided in Section 12.5.
ARTICLE XV
GENERAL ESCROW PROVISIONS
15.1            GENERAL ESCROW PROVISIONS.  The obligations and rights of the
Escrow Holder under this Agreement shall be subject to the following terms and
conditions:
15.1.1            DUTIES.  The duties and obligations of Escrow Holder shall be
determined solely by the express provisions of this Agreement and no implied
duties or obligations shall be implied against Escrow Holder.  Further, Escrow
Holder shall be under no obligation to refer to any other document between or
among Buyer and Seller referred to in or related to this Agreement, unless
Escrow Holder is provided with a copy of such document and consents thereto in
writing.
15.1.2            LIABILITY OF ESCROW HOLDER.  Escrow Holder shall not be liable
to anyone by reason of performance of its duties hereunder, unless caused by or
arising out of Escrow Holder’s actual and intentional misconduct, negligence, or
breach of the escrow provisions of this Agreement or any separate escrow
instructions required by Escrow Holder.
15.1.3            RELIANCE BY ESCROW HOLDER.  Escrow Holder shall be entitled to
rely, and shall be protected in acting in reliance, upon any writing furnished
to Escrow Holder by either Buyer or Seller and shall be entitled to treat as
genuine, and as the document it purports to be, any letter, paper or other
document furnished to Escrow Holder.  Escrow Holder may rely on any affidavit of
either Buyer or Seller or any other Person as to the existence of any facts
stated therein to be known by the affiant.
15.1.4            EARNEST MONEY.  If Seller shall become entitled to retain or
receive the Earnest Money or other amount paid under this Agreement, Escrow
Holder shall pay the same to Seller together with all interest earned thereon
and if Buyer shall become entitled to a return of the Earnest Money or other
amount paid under this Agreement, Escrow Holder shall pay the same to Buyer
together with all interest earned thereon; provided, however, that no
disbursement pursuant to this subsection shall be made by Escrow Holder until
the third (3rd) Business Day following the receipt or deemed receipt of notice
by Seller and Buyer from Escrow Holder of its intention to so disburse, and
disbursement made by Escrow Holder after the passage of such three (3) Business
Day period shall relieve Escrow Holder from all liability in connection with
such disbursement unless such disbursement is proscribed by order of a court of
competent jurisdiction or objected to in writing by Seller or Buyer.  If such
disbursement is objected to in writing by Seller or Buyer within such three (3)
Business Day period, then Escrow Holder shall not make such disbursement until
unanimously instructed in writing by Buyer and Seller, or is directed to make
such disbursement by a court of competent jurisdiction.  However, the foregoing
provisions shall not apply if this Agreement terminates under Section 4.1.1; in
that case, Escrow Holder will deliver the Earnest Money to Buyer within two (2)
Business Days after the termination with the necessity of any instruction from
Seller and notwithstanding any objection from Seller or any other Person.
15.1.5            DISPUTES.  In the event of any disagreement between Buyer and
Seller resulting in adverse claims and demands being made in connection with or
against the funds held in escrow, Escrow Holder shall refuse to comply with the
claims or demands of either party until such disagreement is finally resolved
(i) by a court of competent jurisdiction (in proceedings which Escrow Holder or
any other party may initiate, it being understood and agreed by Buyer and Seller
that Escrow Holder has authority (but not the obligation) to initiate such
proceedings), or (ii) by an arbitrator if Buyer and Seller mutually and jointly
determine to submit the dispute to arbitration pursuant to the rules of the
American Arbitration Association, and in so doing Escrow Holder shall not be or
become liable to a party, or (iii) by written settlement between Buyer and
Seller.
15.1.6            INDEMNIFICATION OF ESCROW HOLDER.  Buyer and Seller each agree
to jointly and severally indemnify and hold harmless Escrow Holder against any
and all Liabilities in any way incurred by Escrow Holder (except to the extent
arising from negligence, willful misconduct or breach of this Agreement by
Escrow Holder) in connection with or as a result of any disagreement between
Buyer and Seller under this Agreement or otherwise incurred by Escrow Holder in
any way on account of its role as Escrow Holder.
15.1.7            INTERPLEADER.  Escrow Holder may pay the Earnest Money into a
court of competent jurisdiction upon commencement by the Escrow Holder of an
interpleader action in such court.  The reasonable out-of-pocket costs and
attorneys’ fees of the Escrow Holder for such interpleader action shall be paid
by the losing party in such interpleader action.
15.1.8            REPORTING PERSON.  Seller and Buyer hereby name the Title
Company as the “Reporting Person” under Section 6045(e) of the Code.
15.1.9            FURTHER ASSURANCES.  From time to time on and after the
Effective Date, Seller and Buyer shall deliver or cause to be delivered to
Escrow Holder such further documents and instruments and shall do and cause to
be done such further acts as Escrow Holder shall reasonably request (it being
understood that Escrow Holder is not obligated to make any such request) to
carry out more effectively the provisions and purposes of this Agreement, to
evidence compliance herewith or to assure itself that it is protected in acting
hereunder.
15.1.10                          RESIGNATION OF ESCROW HOLDER. Escrow Holder may
resign at any time as Escrow Holder hereunder upon giving five (5) days’ prior
written notice to that effect to both Seller and Buyer.  In such event, the
successor Escrow Holder shall be a nationally recognized title insurance company
or other Person acceptable to both Seller and Buyer.  Such party that will no
longer be serving as Escrow Holder shall deliver, against receipt, to such
successor Escrow Holder, the Earnest Money held by such party, to be held by
such successor Escrow Holder pursuant to the terms and provisions of this
Agreement.  If no such successor has been designated on or before such party
ceases to be Escrow Holder hereunder, whether by resignation or otherwise, its
obligations as Escrow Holder shall continue until such successor is appointed,
provided, however, its sole obligation thereafter shall be to safely keep all
monies then held by it and to deliver the same to the Person, firm or
corporation designated as its successor or until directed by a final order or
judgment of a court of competent jurisdiction, whereupon Escrow Holder shall
make disposition thereof in accordance with such order.  If no successor Escrow
Holder is designated and qualified within five (5) days after its resignation is
effective, such party that will no longer be serving as Escrow Holder may apply
to any court of competent jurisdiction for the appointment of a successor Escrow
Holder.
15.1.11                          SURVIVAL.  The provisions of this Article XV
shall survive the Closing or any termination of this Agreement.
(Signature page to follow)

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Party has caused this Agreement to be executed and
delivered in its name by a duly authorized officer or representative.
SELLER:
LEAWOOD ADP, LTD, a Texas limited partnership
By: Leawood ADP Management, LLC, a Texas limited liability company, its General
Partner

        By: /s/ H. Drake Liddy
      Name:  H. Drake Leddy
      Title:  Manager
BUYER:
SUPERTEL LIMITED PARTNERSHIP, a Virginia limited partnership
By Supertel Hospitality REIT Trust, its General Partner
By: /s/ Jeffrey W. Dougan
Name: Jeffrey W. Dougan
Title:Vice President & COO



--------------------------------------------------------------------------------

Exhibit A
LEGAL DESCRIPTION OF LAND


The following real property located in the City of Leawood, Johnson County,
Kansas:


Lot 9, Park Place Second Plat, a subdivision in the City of Leawood, Johnson
County, Kansas according to the recorded plat filed in Book 200711, Page
006579.Consisting of 7,008.26 SF of land at the ground surface and 27,579.35
square feet  above elevation 948.5.
The following Tracts are not part of the Legal Description of the Land but are
included on this Exhibit A solely to identify them as potential matters for
which an estoppel certificate may be required.
TRACT 1 (Drive Easement)
The non-exclusive use of all drives, sidewalks, easements and other common areas
located on Tract A, Park Place and Tract F, Park Place Second Plat including but
not limited to the drives created in the Deed and Easement Agreement filed in
Book 200802, Page 000302.
TRACT 2 (Parking Deck Easement)
An easement for the use of 156 parking spaces in Parking Deck A located on the
tract of land created in the Deed and Easement Agreement filed Book 200802, Page
000302 together with non-exclusive easements over the common drives located on
Tract F for the purpose of ingress and egress to Deck A and the use of the 156
parking spaces, as further described in aforesaid document and EXHIBIT A and
EXHIBIT E-2 attached.
TRACT 3 (Front Drive Easement)
A Non Exclusive easement over the portion of Tract F on which the drive from Ash
Street to the Hotel Entrance & back to Ash Street, such drive being created in
the Deed and Easement Agreement filed Book 200802, Page 000302, as further
described in aforesaid document and EXHIBIT B attached.
TRACT 4 (Sign Easement)
An Easement for the purpose of constructing, maintaining a sign for the Hotel on
a portion of the landscaped area on Tract F as created in the Deed and Easement
Agreement filed in Book 200802, Page 000302, together with a non-exclusive
easement for means of maintenance and operation of the sign over other portions
of Tract F as is reasonably necessary to construct, maintain and operate the
sign as further described in aforesaid document and EXHIBIT C and EXHIBIT E-3
attached.
TRACT 5 (Canopy Easement)
An easement over a portion of the Entrance Drive and the Landscaped Area located
on Tract F on which portions of the canopy will be located including easements
which are or may reasonably be a part of the Canopy for the columns, supports,
utilities servicing the Canopy as created in the Deed and Easement Agreement
filed in Book 200802, Page 000302, as further described in aforesaid document
and EXHIBIT D and EXHIBIT E-4 attached.




TRACT 6 (Columns and Supports Easement)
An easement for the Construction, Use, Maintenance of Columns and Supports for
the Hotel, including without limitation, the Supports for the canopy and the
Subterranean Supports including the rights to penetrate the Developer Building
and Common Facilities as created in the Deed and Easement Agreement filed in
Book 200802, Page 000302.
TRACT 7 (Vertical Penetrations and Support)


An easement to use, construct and maintain vertical and lateral supports on,
under and/or in the Developer's buildings on Lots 10, 11 & 12 Park Place Second
Plat in the approximate locations and manner as created in the Deed and Easement
Agreement filed in Book 200802, Page 000302.
TRACT 8 (Second Level Garden Area)
An easement to use, construct and maintain the garden area on the developer's
parcel over a portion of the retail building lying to the West of the Hotel on
Lot 12, Park Place Second Plat as created in the Deed and Easement Agreement
filed in Book 200802, Page 000302.
TRACT 9 (Electrical Room & Mechanical Equipment Easement)
An easement to Construct, Maintain and Use the electrical room as created in the
Deed and Easement Agreement filed in Book 200802, Page 000302 for the benefit of
the Hotel Tract and to Construct, Maintain & Use portions of the Developer's
Parcel for mechanical and similar equipment serving the Hotel including the fire
booster pump at such other locations on the Developer's parcel, as further
described in aforesaid document and EXHIBIT E and EXHIBIT E-5 attached.
TRACT 10 (Fire Escape Easement)
An Easement over such portion of the surface of Lots 10 and 12, Park Place
Second Plat for the purpose of ingress and egress to and from the fire escapes
on Lot 9, Park Place Second Plat, as created in the Deed and Easement Agreement
filed in Book 200802, Page 000302.
TRACT 11 (Easement to Construct and Maintain)
An Easement to Construct and Maintain and Operate the Hotel and appurtenant
improvements as created in the Deed and Easement Agreement filed in Book 200802,
Page 000302.
TRACT 12 (Easement to Correct Defects)
An Easement to Construct and Maintain the Hotel improvement to mitigate (i) any
error in design, or construction of the hotel (ii) any matter resulting from
natural occurrences such as shifting of soil or settling or (iii) any matter
resulting from future occurrences such as governmental regulations or
life/safety recommendations, as created in the Deed and Easement Agreement filed
in Book 200802, Page 000302.. It is agreed that the location of any structural
improvements, equipment and appurtenant improvements shall be subject to
Developer's reasonable approval and that the Hotel owner shall be required to
compensate the Developer for any damages incurred by the Developer relating to
the excercise and use of such easements and improvements thereon as described in
said Deed and Easement Agreement.
TRACT 13 (Loading Dock Easement)
An Easement to access and use the loading dock and dumpster areas in common with
the Developer for trash and dumpster purposes for the occupants of Buildings
located on Lots 9, 10, 11 & 12, Park Place Second Plat, as created in the Deed
and Easement Agreement. The use of said areas being subject to reasonable and
non-discriminatory rules and regulations as Developer may promulgate from time
to time with respect to the use of the dock and trash dumpsters and the
allocation of the cost of the dumpster services as created in the Deed and
Easement Agreement filed in Book 200802, Page 000302.
TRACT 14


Easements and other rights created under the Master Declaration of Protective
Covenants, Conditions, Restrictions and Easements recorded for Park Place Second
Plat filed in Book 200802, Page 000300.
TRACT 15
Easements and other rights created under the Commercial Declaration of
Protective Covenants, Conditions, Restrictions and Easements for Park Place
Second Plat filed in Book 200802, Page 000301.

--------------------------------------------------------------------------------

Exhibit B
FORM TO BE NEGOTIATED BY THE PARTIES



--------------------------------------------------------------------------------

Exhibit C
FORM OF CLOSING CERTIFICATE
THIS SELLER CLOSING CERTIFICATE (this “Certificate”) is made by [-] (the
“Seller”), pursuant to the Agreement of Purchase and Sale dated as of [-] (the
“Agreement”) by and between Seller and [-] (the “Buyer”).  All capitalized terms
used, but not defined, in this Certificate shall have the meaning set forth in
the Agreement.
Seller states and certifies to Buyer that:
1.            Attached hereto as Exhibit A is a true and complete copy of the
authorizing resolutions for Seller, which resolutions authorize such applicable
Seller’s execution and delivery of the Agreement and the consummation of the
transaction contemplated therein, and such resolutions have not been amended,
modified or rescinded since the date of adoption and are in full force and
effect as of the date of this Certificate.
2.            The representations and warranties of Seller under the Agreement
are true and correct as of the date of this Certificate (or as of such other
date to which such representation or warranty expressly is made), except to the
extent any breach of such representations or warranties would not have a
Material Adverse Effect on the Business or prevent Seller from consummating the
transaction described in the Agreement.
3.            Seller has performed each of its covenants and obligations under
the Agreement, in all material respects, as of the date of this Certificate.
[remainder of page intentionally left blank; signatures on following pages]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Seller has caused this Certificate to be executed and
delivered in its name by a duly authorized officer or representative as of this
___ day of ___________, [-].
SELLER:
[-]
By:____________________________
Name:__________________________
Title:___________________________



--------------------------------------------------------------------------------

Exhibit D
FORM OF BILL OF SALE
THIS BILL OF SALE (this “Bill of Sale”) is dated as of [___________], [-] (the
“Effective Date”) from [-] (“Seller”), to [-] (“Buyer”).
WHEREAS, Seller and Buyer are parties to that certain Agreement of Purchase and
Sale dated as of [-] (the “Agreement”), pursuant to which Seller has agreed to
sell, assign, transfer and convey to Buyer that certain Hotel facility as more
particularly described on Exhibit A hereto (the “Hotel”), including all FF&E,
OS&E, F&B, Intellectual Property, Books and Records and Plans and
Specifications, but expressly excluding the Excluded Property (collectively, the
“Personal Property”), as provided in the Agreement.  All capitalized terms used,
but not defined, in this Bill of Sale shall have the meaning set forth in the
Agreement.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged:
1.            Seller hereby sells, assigns, transfers and conveys to Buyer all
of its right, title and interest in and to all of the Personal Property, and
Buyer hereby purchases and accepts all of Seller’s right, title and interest in
and to all of the Personal Property, as of the Effective Date, on the terms set
forth in this Bill of Sale.
2.            This Bill of Sale shall be binding upon and inure to the benefit
of Seller and Buyer, and their respective successors and assigns.  This Bill of
Sale shall not confer any rights or remedies upon any Person other than Seller,
Buyer, Seller Indemnitees and Buyer Indemnitees as expressly provided under the
Agreement.
3.            This Bill of Sale (including the recitals to this Bill of Sale
which are incorporated herein), and the Agreement set forth the entire
understanding and agreement of the parties hereto, and shall supersede any other
agreements and understandings (written or oral) between Seller and Buyer on or
prior to the Effective Date respecting the matters set forth herein.  No
amendment or modification to any terms of this Bill of Sale, waiver of any
covenant, obligation, breach or default under this Bill of Sale or termination
of this Bill of Sale (other than as expressly provided in the Agreement), shall
be valid unless in writing and executed and delivered by Seller and Buyer.
4.            This Bill of Sale may be executed in any number of counterparts,
each of which shall be deemed an original and all of which counterparts together
shall constitute one agreement with the same effect as if the parties hereto had
signed the same signature page.
5.            EXCEPT AS SPECIFICALLY SET FORTH IN THE AGREEMENT, THE PERSONAL
PROPERTY IS HEREBY SOLD, ASSIGNED, TRANSFERRED AND CONVEYED TO BUYER ON AN “AS
IS,” “WHERE IS,” “WITH ALL FAULTS” BASIS, WITHOUT ANY REPRESENTATION, WARRANTY,
GUARANTY, PROMISE, PROJECTION OR PREDICTION WHATSOEVER WITH RESPECT TO SUCH
PERSONAL PROPERTY, WHETHER ORAL OR WRITTEN, EXPRESS OR IMPLIED, OR ARISING BY
OPERATION OF LAW, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE.

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Seller and Buyer have caused this Bill of Sale to be
executed and delivered in their names by their respective duly authorized
officers or representatives as of the Effective Date.
SELLER:
[-]
By:____________________________
Name:__________________________
Title:___________________________
By:____________________________
Name:__________________________
Title:___________________________








Acknowledged and agreed:
BUYER:


[-]




By:____________________________
Name:__________________________
Title:___________________________



--------------------------------------------------------------------------------

Exhibit E
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is made as of this
[__] day of [___________],  (the “Effective Date”), by and among [-]
(“Assignor”), and [-]  (“Assignee”).
WHEREAS, Assignor and Assignee are parties to that certain Agreement of Purchase
and Sale dated as of [-] (the “Agreement”), pursuant to which Assignor has
agreed to sell, assign, transfer and convey the Hotel to Assignee.
WHEREAS, in connection with the sale and purchase of the Hotel, Assignor has
agreed to assign to Assignee, and Assignee has agreed to assume from Assignor,
all of the Tenant Leases, Contracts and Transferable Licenses and Permits, to
Buyer, except to the extent any of the foregoing are not transferable to
Assignee without consent which consent has not been obtained (collectively, the
“Assigned Documents”), as provided in the Agreement.  All capitalized terms
used, but not defined, in this Assignment shall have the meaning set forth in
the Agreement.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:
6.            Recitals Incorporated.  The foregoing recitals are hereby
incorporated within and made an integral part of this Assignment as if fully set
forth herein.
7.            Assignment by Assignor.  Assignor hereby assigns, transfers and
conveys to Assignee all of Assignor’s right, title and interest in and to the
Assigned Documents.
8.            Acceptance and Assumption by Assignee.  Assignee hereby accepts
the assignment, transfer and conveyance of the Assigned Documents.  Assignee
agrees to perform all of the obligations, liabilities, covenants, duties and
agreements of Assignor under the Assigned Documents from and after the Effective
Date.
9.            Successors and Assigns; Third Party Beneficiaries.  This
Assignment shall be binding upon and inure to the benefit of Assignor and
Assignee, and their respective successors and assigns.  This Assignment shall
not confer any rights or remedies upon any Person other than Assignor, Assignee,
Buyer Indemnitees and Seller Indemnitees as expressly provided under the
Agreement.
10.            Entire Agreement; Amendments to Assignment.  This Assignment
(including the recitals to this Assignment which are incorporated herein) and
the Agreement set forth the entire understanding and agreement of the parties
hereto, and shall supersede any other agreements and understandings (written or
oral) between Assignor and Assignee on or prior to the Effective Date respecting
the matters set forth herein.  No amendment or modification to any terms of this
Assignment, waiver of any covenant, obligation, breach or default under this
Assignment or termination of this Assignment (other than as expressly provided
in this Assignment), shall be valid unless in writing and executed and delivered
by Assignor and Assignee.
11.            Counterparts.  This Assignment may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
counterparts together shall constitute one agreement with the same effect as if
the parties hereto had signed the same signature page.
12.            EXCEPT AS SPECIFICALLY SET FORTH IN THE AGREEMENT, THE ASSIGNED
DOCUMENTS ARE HEREBY SOLD, ASSIGNED, TRANSFERRED AND CONVEYED TO BUYER ON AN “AS
IS,” “WHERE IS,” “WITH ALL FAULTS” BASIS, WITHOUT ANY REPRESENTATION, WARRANTY,
GUARANTY, PROMISE, PROJECTION OR PREDICTION WHATSOEVER WITH RESPECT TO SUCH
PERSONAL PROPERTY, WHETHER ORAL OR WRITTEN, EXPRESS OR IMPLIED, OR ARISING BY
OPERATION OF LAW, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE.

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed and delivered in their names by their respective duly authorized
officers or representatives as of the Effective Date.


ASSIGNOR:
[-]
By:____________________________
Name:__________________________
Title:___________________________
By:____________________________
Name:__________________________
Title:___________________________






ASSIGNEE:


[-]


By:____________________________
Name:__________________________
Title:___________________________



--------------------------------------------------------------------------------

Exhibit F
FORM OF ASSIGNMENT AND ASSUMPTION OF INTANGIBLE PROPERTY
THIS ASSIGNMENT AND ASSUMPTION OF INTANGIBLE PROPERTY (this “Assignment”) is
made as of this _____ day of ________, [-] (the “Effective Date”), by and
between [-] (“Assignor”), and [-] (“Assignee”).
WHEREAS, Assignor and Assignee are parties to that certain Agreement of Purchase
and Sale dated as of [-], (the “Agreement”), pursuant to which Assignor has
agreed to sell, assign, transfer and convey the Hotel to Assignee.
WHEREAS, in connection with the sale and purchase of the Hotel, Assignor has
agreed to assign to Assignee, and Assignee has agreed to assume from Assignor,
all of the Accounts Receivable, Warranties, Bookings, IT Systems and
Intellectual Property (collectively, the “Assigned Property”), as provided in
the Agreement. All capitalized terms used, but not defined, in this Assignment
shall have the meaning set forth in the Agreement.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:
1.            Recitals Incorporated. The foregoing recitals are hereby
incorporated within and made an integral part of this Assignment as if fully set
forth herein.
2.            Assignment by Assignor. Assignor hereby assigns, transfers and
conveys to Assignee all of Assignor’s right, title and interest in and to the
Assigned Property.
3.            Acceptance and Assumption by Assignee. Assignee hereby accepts the
assignment, transfer and conveyance of the Assigned Property.  Assignee agrees
to perform all of the obligations, liabilities, covenants, duties and agreements
of Assignor respecting the Assigned Property from and after the Effective Date.
4.            Successors and Assigns; Third Party Beneficiaries.  This
Assignment shall be binding upon and inure to the benefit of Assignor and
Assignee, and their respective successors and assigns.  This Assignment shall
not confer any rights or remedies upon any Person other than Assignor, Assignee,
Buyer Indemnitees and Seller Indemnitees as expressly provided under the
Agreement.
5.            Entire Agreement; Amendments to Agreement.  This Assignment
(including the recitals to this Assignment which are incorporated herein), and
the Agreement set forth the entire understanding and agreement of the parties
hereto, and shall supersede any other agreements and understandings (written or
oral) between Assignor and Assignee on or prior to the date of this Assignment
respecting the matters set forth herein. No amendment or modification to any
terms of this Assignment, waiver of any covenant, obligation, breach or default
under this Assignment or termination of this Assignment (other than as expressly
provided in this Assignment), shall be valid unless in writing and executed and
delivered by Assignor and Assignee.
6.            Counterparts.  This Assignment may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
counterparts together shall constitute one agreement with the same effect as if
the parties hereto had signed the same signature page.
7.            EXCEPT AS SPECIFICALLY SET FORTH IN THE AGREEMENT, THE ASSIGNED
PROPERTY IS HEREBY SOLD, ASSIGNED, TRANSFERRED AND CONVEYED TO BUYER ON AN “AS
IS,” “WHERE IS,” “WITH ALL FAULTS” BASIS, WITHOUT ANY REPRESENTATION, WARRANTY,
GUARANTY, PROMISE, PROJECTION OR PREDICTION WHATSOEVER WITH RESPECT TO SUCH
PERSONAL PROPERTY, WHETHER ORAL OR WRITTEN, EXPRESS OR IMPLIED, OR ARISING BY
OPERATION OF LAW, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE.
[remainder of page intentionally left blank; signatures on following pages]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed and delivered in their names by their respective duly authorized
officers or representatives as of the Effective Date.
ASSIGNOR:


[______________]


By:____________________________
Name:__________________________
Title:___________________________




By:____________________________
Name:__________________________
Title:___________________________




ASSIGNEE:


[-]


By:____________________________
Name:__________________________
Title:___________________________



--------------------------------------------------------------------------------

Exhibit A


Legal Description



--------------------------------------------------------------------------------

Exhibit G
FORM OF LIMITED PARTNER ADMISSION AGREEMENT











--------------------------------------------------------------------------------

Exhibit H
FORM OF REDEMPTION AGREEMENT









--------------------------------------------------------------------------------

Schedule 2.1.3
VEHICLES
Seller shall deliver the Schedule of Vehicles to Buyer on or before ten (10)
Business Days after the Effective Date.



--------------------------------------------------------------------------------

Schedule 2.1.10
EQUIPMENT LEASES
Seller shall deliver the Schedule of Equipment Leases to Buyer on or before ten
(10) Business Days after the Effective Date.





--------------------------------------------------------------------------------

Schedule 2.1.17


TENANT LEASES
Seller shall deliver the Schedule of Tenant Leases to Buyer on or before ten
(10) Business Days after the Effective Date.



--------------------------------------------------------------------------------

Schedule 2.2.4
EXCLUDED IT SYSTEM
Seller shall deliver this Schedule of Excluded IT System to Buyer on or before
ten (10) Business Days after the Effective Date.





--------------------------------------------------------------------------------

Schedule 3.3.2



--------------------------------------------------------------------------------

SCHEDULE 3.5


PURCHASE PRICE ALLOCATIONS


$_________ Real Property Improvements
$__________ Land
$____________ Personal Property
$____________________ Good Will



--------------------------------------------------------------------------------

SCHEDULE 4.1.2(a)


ADDITIONAL SELLER DUE DILIGENCE MATERIALS


1.            Operating Agreements
2.            Tenant Leases
3.            Equipment Leases
4.            Licenses and Permits
5.            Warranties
6.            Existing Survey and current title policy
7.            Existing Franchise Agreement
8.            Insurance policies
9.            Construction and maintenance related documents
10.            Impact reports pertaining to the effect on the Hotel of hotels
planned or under construction
11.            The Management Agreement
12.            Hotel property and loss statements for the last three (3) years
13.            Sales and transient occupancy tax returns for the last three (3)
years
14.            A current inventory of FF&E
15.            A current inventory of OS&E
16.            A schedule of all Hotel employees with details of employee
compensation, tenure, and accrued benefits and vacation time
17.            Property tax bills, utility bills (if any) and similar records
relating to the Property for the past two (2) years
18.            Any environmental assessments obtained by Seller respecting the
Property, including without limitation, any Phase I, Phase II and Wetland
studies, and physical inspection reports, soil and geological reports, including
without limitation, ADA compliance reports.
19.            Any information relating to the current zoning of the Property,
including any zoning letters.
20.            Other Seller Due Diligence Materials in Seller’s Possession
requested by Buyer, within five (5) days of the request.